[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Exhibit 10.38


CREDIT AGREEMENT
dated as of
June 17, 2016
by and among
DEXCOM, INC.,
as Borrower,
the Lenders party hereto,
and
JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION,
as Administrative Agent
___________________________
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Sole Bookrunner and Sole Lead Arranger
BANK OF AMERICA, N.A. and SILICON VALLEY BANK,
as Co-Syndication Agents









--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




TABLE OF CONTENTS
 
 
 
 
 
Page
ARTICLE I Definitions


 
 
 
 
SECTION 1.01. Defined Terms
 
1
 
 
SECTION 1.02. Classification of Loans and Borrowings
 
22
 
 
SECTION 1.03. Terms Generally
 
22
 
 
SECTION 1.04. Accounting Terms; GAAP
 
22
 
 
SECTION 1.05. Pro Forma Adjustments for Acquisitions and Dispositions
 
23
 
 
SECTION 1.06. Status of Obligations
 
23
 
 
ARTICLE II The Credits
 
 
 
 
SECTION 2.01. Commitments
 
23
 
 
SECTION 2.02. Loans and Borrowings
 
24
 
 
SECTION 2.03. Requests for Revolving Borrowings
 
24
 
 
SECTION 2.04. Determination of Dollar Amounts
 
25
 
 
SECTION 2.05. [Intentionally Omitted]
 
25
 
 
SECTION 2.06. Letters of Credit
 
25
 
 
SECTION 2.07. Funding of Borrowings
 
29
 
 
SECTION 2.08. Interest Elections
 
30
 
 
SECTION 2.09. Termination and Reduction of Commitments
 
31
 
 
SECTION 2.10. Repayment of Loans; Evidence of Debt
 
32
 
 
SECTION 2.11. Prepayment of Loans
 
32
 
 
SECTION 2.12. Fees
 
33
 
 
SECTION 2.13. Interest
 
34
 
 
SECTION 2.14. Alternate Rate of Interest
 
35
 
 
SECTION 2.15. Increased Costs
 
35
 
 
SECTION 2.16. Break Funding Payments
 
36
 
 
 
SECTION 2.17. Payments Free of Taxes
 
37
 
 
 
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
40
 
 
 
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
 
42
 
 
 
SECTION 2.20. Defaulting Lenders
 
43
 
 
 
SECTION 2.21. Increase in Commitments
 
44
 
 
 
SECTION 2.22. Banking Services and Swap Agreements
 
45
 
 
 
ARTICLE III Representations and Warranties
 
 
 
 
 
SECTION 3.01. Organization; Powers
 
45
 
 
 
SECTION 3.02. Authorization; Enforceability
 
45
 
 
 
SECTION 3.03. Governmental Approvals; No Conflicts
 
45
 
 
 
SECTION 3.04. Financial Condition; No Material Adverse Change
 
46



ii

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




 
 
 
SECTION 3.05. Properties
 
46
 
 
 
SECTION 3.06. Litigation and Environmental Matters
 
46
 
 
 
SECTION 3.07. Compliance with Laws and Agreements
 
47
 
 
 
SECTION 3.08. Investment Company Status
 
47
 
 
 
SECTION 3.09. Taxes
 
47
 
 
 
SECTION 3.10. ERISA
 
47
 
 
 
SECTION 3.11. Disclosure
 
47
 
 
 
SECTION 3.12. Anti-Corruption Laws and Sanctions
 
48
 
 
 
SECTION 3.13. EEA Financial Institutions
 
48
 
 
 
SECTION 3.14. Capitalization and Subsidiaries
 
48
 
 
 
SECTION 3.15. Employment Matters
 
48
 
 
 
SECTION 3.16. Federal Reserve Regulations
 
48
 
 
 
SECTION 3.17. Use of Proceeds
 
48
 
 
 
ARTICLE IV Conditions
 
 
 
 
 
SECTION 4.01. Effective Date
 
48
 
 
 
SECTION 4.02. Each Credit Event
 
50
 
 
 
ARTICLE V Affirmative Covenants
 
 
 
 
 
SECTION 5.01. Financial Statements; Ratings Change and Other Information
 
51
 
 
 
SECTION 5.02. Notices of Material Events
 
52
 
 
 
SECTION 5.03. Existence; Conduct of Business
 
52
 
 
 
SECTION 5.04. Payment of Obligations
 
52
 
 
 
SECTION 5.05. Maintenance of Properties; Insurance
 
52
 
 
 
SECTION 5.06. Books and Records; Inspection Rights
 
53
 
 
 
SECTION 5.07. Compliance with Laws
 
53
 
 
 
SECTION 5.08. Use of Proceeds and Letters of Credit
 
53
 
 
 
SECTION 5.09. Accuracy of Information
 
53
 
 
 
SECTION 5.10. Additional Collateral; Further Assurances
 
54
 
 
 
SECTION 5.11. Intellectual Property
 
55
 
 
 
SECTION 5.12. Post-Closing Matters
 
55
 
 
 
ARTICLE VI Negative Covenants
 
 
 
 
 
SECTION 6.01. Indebtedness
 
55
 
 
 
SECTION 6.02. Liens
 
56
 
 
 
SECTION 6.03. Fundamental Changes
 
57
 
 
 
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
 
58
 
 
 
SECTION 6.05. Swap Agreements
 
59
 
 
 
SECTION 6.06. Restricted Payments
 
59
 
 
 
SECTION 6.07. Transactions with Affiliates
 
59
 
 
 
SECTION 6.08. Restrictive Agreements
 
59
 
 
 
SECTION 6.09. Sale and Leaseback Transactions
 
60
 
 
 



iii

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 6.10. Amendment of Material Documents
 
60
 
 
 
SECTION 6.11. Fiscal Year
 
60
 
 
 
SECTION 6.12. Anti-Corruption Laws and Sanctions
 
60
 
 
 
SECTION 6.13. Financial Covenants
 
60
 
 
 
ARTICLE VII Events of Default
 
60
 
 
 
ARTICLE VIII The Administrative Agent; Credit Bidding
 
 
 
 
 
SECTION 8.01. The Administrative Agent
 
62
 
 
 
SECTION 8.02. Credit Bidding
 
64
 
 
 
ARTICLE IX Miscellaneous
 
 
 
 
 
SECTION 9.01. Notices
 
65
 
 
 
SECTION 9.02. Waivers; Amendments
 
67
 
 
 
SECTION 9.03. Expenses; Indemnity; Damage Waiver
 
69
 
 
 
SECTION 9.04. Successors and Assigns
 
70
 
 
 
SECTION 9.05. Survival
 
73
 
 
 
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
 
74
 
 
 
SECTION 9.07. Severability
 
74
 
 
 
SECTION 9.08. Right of Setoff
 
74
 
 
 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
 
74
 
 
 
SECTION 9.10. WAIVER OF JURY TRIAL
 
75
 
 
 
SECTION 9.11. Headings
 
75
 
 
 
SECTION 9.12. Confidentiality
 
75
 
 
 
SECTION 9.13. Material Non-Public Information
 
76
 
 
 
SECTION 9.14. Interest Rate Limitation
 
76
 
 
 
SECTION 9.15. USA PATRIOT Act
 
77
 
 
 
SECTION 9.16. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
 
77
 
 
 



SCHEDULES:
Schedule 2.01        –     Commitment Schedule
Schedule 3.05         –     Intellectual Property
Schedule 3.06         –     Disclosed Matters
Schedule 3.14         –     Capitalization and Subsidiaries
Schedule 6.01         –    Existing Indebtedness
Schedule 6.02         –     Existing Liens
Schedule 6.08         –     Existing Restrictions




EXHIBITS:


Exhibit A
–     Form of Assignment and Assumption



iv

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Exhibit B
–     Form of Opinion of Counsel for the Loan Parties

Exhibit C-1
–     U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit C-2
–     U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit C-3
–     U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit C-4
–     U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for
U.S. Federal Income Tax Purposes)





v

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




CREDIT AGREEMENT dated as of June 17, 2016, by and among DEXCOM, INC., a
Delaware corporation (“Borrower”), the Lenders party hereto, and JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Administrative Agent.
The parties hereto agree as follows:



ARTICLE I

Definitions

SECTION 1.01.
     Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates) in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to it in Section 9.01(d).
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the Eurocurrency Rate at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.
“Applicable Currency” means dollars, Canadian Dollars, Euros, British Pounds,
Swedish Krona, Japanese Yen and any other currency that is agreed to by the
Administrative Agent and each of the Revolving




--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Lenders; provided that at all times each of the foregoing currencies (other than
dollars) is a lawful currency that is readily available and freely transferable
and convertible into dollars.
“Applicable Payment Office” means, in the case of a Eurodollar Borrowing, the
applicable Eurodollar Payment Office.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.20 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Revolving Loan, or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon Total Leverage Ratio as of the most recent determination
date, provided that until the delivery to the Administrative Agent, pursuant to
Section 5.01, of the Borrower’s consolidated financial information for the
fiscal quarter ending June 30, 2016, the “Applicable Rate” shall be the
applicable rates per annum set forth below in Level I:
Level:
Total Leverage Ratio
ABR
Spread
Eurodollar
Spread
Unused
Commitment Fee Rate
Level I
Less than 0.75 to 1.00
0.75%
1.75%
0.25%
Level II
Greater than or equal to 0.75 to 1.00 but less than 1.25 to 1.00
1.00%
2.00%
0.30%
Level III
Greater than or equal to 1.25 to 1.00 but less than 1.75 to 1.00
1.25%
2.25%
0.35%
Level IV
Greater than or equal to 1.75 to 1.00 but less than 2.50 to 1.00
1.50%
2.50%
0.40%
Level V
Greater than or equal to 2.50 to 1.00
1.75%
2.75%
0.45%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to Section
5.01 and (b) each change in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall be effective during the period commencing on and
including the date of delivery to the Administrative Agent of such consolidated
financial statements indicating such change and ending on the date immediately
preceding the effective date of the next such change, provided that (A) at any
time that an Event of Default has occurred and is continuing or (B) at the
option of the Administrative Agent or at the request of the Required Lenders, if
the Borrower fails to deliver the annual or quarterly consolidated financial
statements required to be delivered by it pursuant to Section 5.01, the Total
Leverage Ratio shall be deemed to be in Level V during the period from the
expiration of the time for delivery thereof until such consolidated financial
statements are delivered.


2

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such financial statements had been accurate at the time they
were delivered.
“Approved Fund” has the meaning assigned to it in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banking Services” means each and any of the following bank services provided to
any Loan Party or any of their Subsidiaries by any Lender or any of its
Affiliates: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Obligations” means (a) any and all obligations of the Loan
Parties or their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services and (b) obligations of the Borrower to Silicon Valley Bank
under the Existing Letters of Credit, but excluding any renewals, extensions or
modifications thereof or substitutions therefor.
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. or other applicable bankruptcy, insolvency or similar
laws.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.


3

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” has the meaning assigned to it in the preamble hereto.
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Availability” means, as of any date of determination, the total
Commitments minus the sum of the Total Revolving Credit Exposures (including,
without duplication, the outstanding balance of Letter of Credit Obligations
then outstanding).
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude (a) any day on which banks are not
open for dealings in dollar deposits in the London interbank market and (b) any
day on which banks are not open in the principal financial center of the
Applicable Currency.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDOR Rate” has the meaning assigned to it in the definition of “Eurocurrency
Rate.”
“CFC” has the meaning assigned to it in the definition of “Excluded Subsidiary.”
“CFC Holdco” has the meaning assigned to it in the definition of “Excluded
Subsidiary.”
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were not (i) directors of the Borrower on the date of this
Agreement or (ii) nominated or appointed by the board of directors of the
Borrower, or (c) the acquisition of direct or indirect Control of the Borrower
by any Person or group.
“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of Section
2.15(b), by any lending office of such Lender or by such Lender’s or the Issuing
Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and


4

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or other
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations, which, for the avoidance of doubt,
shall not include any copyrights, patents, trademarks or other Intellectual
Property or any other Excluded Assets (as defined in the Security Agreement).
“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, mortgages, deeds of trust, loan agreements, pledges, powers
of attorney, financing statements and all other written matter whether
theretofore, now or hereafter executed by any Loan Party and delivered to the
Administrative Agent.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.09, (b) increased pursuant
to Section 2.21 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate principal amount of the Lenders’ Commitments
is $200,000,000.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to it in Section 9.01(d).
“Computation Date” has the meaning assigned to it in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright,


5

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




copyright registrations, and copyright applications; (b) all renewals of any of
the foregoing; (c) all income, royalties, damages, and payments now or hereafter
due and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(d) the right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by
the Borrower or a Credit Party, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“dollars” or “$” refers to lawful money of the United States of America.
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, (iii) all amounts attributable to depreciation and amortization
expense for such period, (iv) expenses relating to share-based compensation and
(v) any other non-cash charges, non-cash losses or non-cash expenses for such
period (but excluding any non-cash charge, loss or expense in respect of an item
that was included in Net Income in a prior period), minus (b) without
duplication and to the extent included in Net Income, (i) any cash payments made
during such period in respect of non-


6

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




cash charges described in clause (a)(v) taken in a prior period and (ii) any
non-cash items of income for such period, all calculated for the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


7

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“Equivalent Amount” of any currency with respect to any amount of dollars at any
date shall mean the equivalent in such currency of such amount of dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Rate” means,
(a)     with respect to any Eurodollar Borrowing for any Applicable Currency
(other than Canadian Dollars or Swedish Krona), and for any Interest Period, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for the
Applicable Currency for a period equal in length to such Interest Period) as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate, and in the case of any Foreign Currency, the appropriate page of such
service which displays the London interbank offered rate as administered by ICE
Benchmark Administration for deposits in such Foreign Currency (or any other
Person that takes over the administration of such rate for such Foreign
Currency) for a period equal in length to such Interest Period (or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion; in
each case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreement;
(b)     with respect to any Eurodollar Borrowing denominated in Canadian Dollars
and for any Interest Period, the Canadian deposit offered rate which, in turn
means on any day the annual


8

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
Interest Period for CAD Dollar-denominated bankers’ acceptances displayed and
identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m., Toronto time, on such day and, if such day
is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent after 10:00 a.m., Toronto time, to reflect
any error in the posted rate of interest or in the posted average annual rate of
interest) (such rate, the “CDOR Rate”); provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise CAD
Dollars for the applicable interest period as of 10:00 a.m., Toronto time, on
such day for commercial loans or other extensions of credit to businesses of
comparable credit risk; or if such day is not a Business Day, then as quoted by
the Administrative Agent on the immediately preceding Business Day; provided
that if the CDOR Rate shall be less than zero, the CDOR Rate shall be deemed to
be zero for purposes of this Agreement; and
(c)     with respect to any Eurodollar Borrowing denominated in Swedish Krona
and for any Interest Period, the rate per annum equal to the Stockholm Interbank
Offered Rate (STIBOR) or the successor thereto as approved by the Administrative
Agent which appears on the Bloomberg Page BTMM SW (or on such other substitute
Bloomberg page that displays such rate) (or on any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by the Administrative Agent from time to time) as the
rate for deposits in Swedish Krona for a period equal in length to such Interest
Period, at approximately 11:00 a.m., Stockholm, Sweden time, two (2) Business
Days prior to the commencement of such Interest Period (such rate, the “STIBOR
Rate”); provided that if the STIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement;
provided that if the LIBO Screen Rate, the CDOR Rate or the STIBOR Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the Applicable Currency then the LIBO Screen Rate, the
CDOR Rate or the STIBOR Rate, as applicable, shall be the Interpolated Rate;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“Eurodollar” when used in reference to a currency means an Applicable Currency
and when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.
“Eurodollar Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such


9

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two (2)
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Subsidiary” means (i) any Subsidiary that is a “controlled foreign
corporation” within the meaning of the Code (a “CFC”), (ii) any Subsidiary
substantially all the assets of which consist of Equity Interests of one or more
CFCs (a “CFC Holdco”), and (iii) any Subsidiary of a CFC.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.
“Existing Letters of Credit” means, collectively, (i) that certain Irrevocable
Standby Letter of Credit No. SVBSF009895, dated June 29, 2015, in the amount of
$664,000.00 issued by Silicon Valley Bank to Kilroy Realty, L.P., as
beneficiary, on behalf of the Borrower, as applicant, and (ii) that certain
Irrevocable Standby Letter of Credit No. SVBSF010781, dated May 2, 2016, in the
amount of $3,600,000.00 issued by Silicon Valley Bank to PRA/LB, L.L.C., as
beneficiary, on behalf of the Borrower, as applicant, in each case, as in effect
on the Effective Date and excluding any renewals, extensions or modifications
thereof or substitutions therefor.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply


10

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




with), any current or future regulations or official interpretations thereof and
any agreement entered into pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.
“Financial Officer” means the chief financial officer, vice president of
finance, principal accounting officer, treasurer or controller of the Borrower.
“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).
“Fixed Charges” means, for any period, without duplication, cash Interest
Expense plus the scheduled principal payments on all Long-Term Debt in the four
consecutive fiscal quarters immediately following the end of such period, all
calculated for the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP.
“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus taxes paid in cash to (b) Fixed Charges, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
“Foreign Currency” means each Applicable Currency, other than dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $25,000,000.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Governmental Authorizations” means any and all permits, licenses,
authorizations, certificates, registrations, accreditations and governmental or
other approvals applied for, pending by, issued or given to any Loan Party or
any of their Subsidiaries with or by any governmental or quasi-governmental
authorities (federal, state, local or foreign) and all agreements with any
governmental or quasi-governmental authorities


11

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(federal, state, local or foreign) entered into by any Loan Party or any of
their Subsidiaries, that are in effect or applied for.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.
“Guarantors” means all Loan Guarantors and all non-Loan Parties who have
delivered an Obligation Guaranty, and the term “Guarantor” means each or any one
of them individually.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Intellectual Property” means, with respect to any Person, any and all of such
Person’s (a) Patents, Trademarks and Copyrights, including any amendments,
renewals and extensions thereof, (b) trade secrets


12

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




and trade secret rights, including, without limitation, any rights to unpatented
inventions, know-how, operating manuals, (c) source code, (d) design rights
which may be available to such Person and (e) claims for damages by way of past,
present and future infringement of any of the foregoing, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the Intellectual Property rights identified above.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Borrower and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptances and net costs under Swap Agreements in respect of interest rates, to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated for the Borrower and its Subsidiaries on a consolidated basis for
such period in accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means with respect to the LIBO Screen Rate, the CDOR Rate or
the STIBOR Rate, as applicable, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate,
the CDOR Rate or the STIBOR Rate, as applicable) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate, the CDOR Rate or the STIBOR
Rate, as applicable, for the longest period (for which such rate is available
for the Applicable Currency) that is shorter than the Impacted Interest Period;
and (b) the LIBO Screen Rate, the CDOR Rate or the STIBOR Rate, as applicable,
for the shortest period (for which such rate is available for the Applicable
Currency) that exceeds the Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange


13

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate. Each reference
herein to the “Issuing Bank” shall be deemed to be a reference to the relevant
Issuing Bank.
“JPMorgan” means JPMorgan Chase Bank, National Association.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.
“LIBO Screen Rate” has the meaning assigned to it in the definition of
“Eurocurrency Rate.”
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
each Collateral Document, the Loan Guaranty and any promissory notes and any
other agreement, instrument, document or certificate entered into in connection
herewith by the Borrower or any Loan Party with or in favor of the
Administrative Agent and/or the Lenders, including any amendments, modifications
or supplements thereto or waivers thereof, legal opinions issued in connection
with the other Loan Documents, UCC filings, flood determinations, letter of
credit applications and any agreements between the Borrower and the Issuing Bank
regarding the Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and the Issuing Bank in connection
with the issuance of Letters of Credit and any other documents prepared in
connection with the other Loan Documents, if any.
“Loan Guarantor” means each Loan Party, other than Excluded Subsidiaries.


14

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“Loan Guaranty” means that certain Guaranty (including any and all supplements
thereto), dated as of the date hereof, among the Loan Guarantors and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties, and any other guarantee entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document) or any other Person for the benefit of the Administrative Agent
and the other Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Loan Parties” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Long-Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole or (b) the validity or enforceability of any of
the Loan Documents or the rights and remedies of the Administrative Agent or
Lenders thereunder.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Maturity Date” means June 17, 2021.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Income” means, for any period, the consolidated net income (or loss)
determined for the Borrower and its Subsidiaries, on a consolidated basis, in
accordance with GAAP; provided that there shall be excluded (a) subject to
Section 1.05 hereof, the income (or deficit) of any Person accrued prior to the
date it becomes a Subsidiary or is merged into or consolidated with the Borrower
or any Subsidiary, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Borrower or any Subsidiary has an ownership interest,
except to the extent that any such income is actually received by the Borrower
or such Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary, to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any contractual obligation (other than under any
Loan Document) or requirement of law applicable to such Subsidiary.
“NYFRB” means the Federal Reserve Bank of New York.


15

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties to any of the Lenders, the Administrative Agent, the Issuing Bank or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, in each case arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount


16

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof; and (f)
all rights corresponding to any of the foregoing throughout the world.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;
(g)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;


17

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(h)    Liens on specific items of inventory or other goods and proceeds thereof
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business; and
(i)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within eighteen
months from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 365 days from the date of
acquisition thereof and investments in corporate obligations maturing within
eighteen months, having, at such date of acquisition, a minimum S&P rating of A1
or Moody’s rating of P1;
(c)    investments in certificates of deposit, in individual increments of
$250,000 or less from any individual commercial bank, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof;
(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;
(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $100,000,000;
(f)    investments in investment grade corporate bonds existing on the Effective
Date;
(g)    local currencies held by any foreign Subsidiary; and
(h)    investments of the type described in clauses (a) through (d) above of
foreign Subsidiaries.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


18

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
“Projections” has the meaning assigned to such term in Section 5.01(d).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing greater than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“S&P” means Standard & Poor’s.
“Sale and Leaseback Transaction” has the meaning assigned to it in Section 6.09.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the


19

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“SEC” means the Securities and Exchange Commission of the United State of
America.
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.
“Security Agreement” means that certain Pledge and Security Agreement (including
any and all supplements thereto), dated as of the date hereof, among the Loan
Parties and the Administrative Agent, for the benefit of the Administrative
Agent and the other Secured Parties, and any other pledge or security agreement
entered into, after the date of this Agreement by any other Loan Party (as
required by this Agreement or any other Loan Document) or any other Person for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“STIBOR Rate” has the meaning assigned to it in the definition of “Eurocurrency
Rate.”
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held (excluding in all cases any “qualifying
shares”).


20

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction permitted hereunder with a Lender or an Affiliate
of a Lender.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness of the type specified in clauses (a) through (i) in the definition
thereof determined for the Borrower and its Subsidiaries on a consolidated basis
at such date, in accordance with GAAP.
“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date.
“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans and their LC Exposure at such time.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all licenses of the foregoing, whether as
licensee or licensor; (c) all renewals of the foregoing; (d) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (e) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (f) all rights
corresponding to any of the foregoing throughout the world.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


21

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.
     Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.
     Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights , and (f) any reference
to any law, rule or regulations shall mean such law, rule or regulation as
amended or restated from time to time.

SECTION 1.04.
     Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately


22

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, the effectiveness of any change in GAAP after
the Effective Date will not cause any lease that was not or would not have been
a capital lease prior to such change to be deemed a capital lease.
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

SECTION 1.05.
         Pro Forma Adjustments for Acquisitions and Dispositions. To the extent
the Borrower or any of its Subsidiaries makes any acquisition permitted pursuant
to Section 6.04 or disposition of assets outside the ordinary course of business
during the period of four fiscal quarters of the Borrower most recently ended
for which financial statements have been delivered, the Total Leverage Ratio
shall be calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer), as
if such acquisition or such disposition (and any related incurrence, repayment
or assumption of Indebtedness) had occurred in the first day of such
four-quarter period.

SECTION 1.06.
     Status of Obligations. In the event that the Borrower or any other Loan
Party shall at any time issue or have outstanding any Subordinated Indebtedness,
the Borrower shall take or cause such other Loan Party to take all such actions
as shall be necessary to cause the Secured Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.
Without limiting the foregoing, the Secured Obligations are hereby designated as
“senior indebtedness” and as “designated senior indebtedness” and words of
similar import under and in respect of any indenture or other agreement or
instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II
    

The Credits

SECTION 2.01.
     Commitments. Subject to the terms and conditions set forth herein, each
Lender agrees to make Revolving Loans to the Borrower in the Applicable Currency
from time to time during the Availability Period in an aggregate principal
amount that will not result (after giving effect to any application of proceeds
of such Borrowing pursuant to Section 2.10) in (a) the Dollar Amount of any
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
sum of the Dollar Amount of the Total Revolving Credit Exposures exceeding the
total Commitments or (c) the Dollar Amount of the total outstanding Revolving
Loans denominated in Foreign Currencies to exceed the Foreign Currency Sublimit.
Within the


23

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.
     Loans and Borrowings. (II) Each Revolving Loan shall be made as part of a
Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate Dollar Amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
Dollar Amount that is an integral multiple of $100,000 and not less than
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate Dollar
Amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 10 Eurodollar Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.
     Requests for Revolving Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing denominated in dollars, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurodollar Borrowing denominated in a
Foreign Currency, not later than 11:00 a.m., Local Time, three (3) Business Days
before the date of the proposed Borrowing or (c) in the case of an
ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy (or
transmit by electronic communication in accordance with Section 9.01 hereof) to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


24

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(iv)    in the case of a Eurodollar Borrowing, the Applicable Currency and
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.
     Determination of Dollar Amounts. The Administrative Agent will determine
the Dollar Amount of:
(a) each Eurodollar Borrowing as of the date two (2) Business Days prior to the
date of such Borrowing or, if applicable, the date of conversion/continuation of
any Borrowing as a Eurodollar Borrowing;
(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit; and
(c) the aggregate amount of all Loans and LC Exposure on and as of the last
Business Day of each calendar quarter and, during the continuation of an Event
of Default, on any other Business Day elected by the Administrative Agent in its
discretion or upon instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.

SECTION 2.05.
     [Intentionally Omitted].

SECTION 2.06.
     Letters of Credit. (II) General. Subject to the terms and conditions set
forth herein, the Borrower may request the issuance of Letters of Credit
denominated in Applicable Currencies as the applicant thereof for the support of
its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Issuing Bank, at any time and from time to time during the Availability Period
and the Issuing Bank shall, subject to the conditions precedent set forth in
Section 4.02, issue such requested Letters of Credit pursuant to this Agreement.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit the proceeds of which would be made
available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement.


25

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication in accordance with Section
9.01 hereof) to the Issuing Bank and the Administrative Agent (reasonably in
advance of the requested date of issuance, amendment, renewal or extension, but
in any event no less than three (3) Business Days, or with respect to Letters of
Credit to be issued in Swedish Krona, such longer period as required by the
Issuing Bank from time to time) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Applicable Currency, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) (x) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit issued by the Issuing Bank at such
time plus (y) the aggregate Dollar Amount of all LC Disbursements made the
Issuing Bank that have not yet been reimbursed by or on behalf of the Borrower
at such time shall not exceed its Letter of Credit Commitment, (ii) the Dollar
Amount of any Lender’s Revolving Credit Exposure shall not exceed its Commitment
and (iii) the sum of the Dollar Amount of the Total Revolving Credit Exposure
shall not exceed the total Commitments. The Borrower may, at any time and from
time to time, reduce the Letter of Credit Commitment of any Issuing Bank;
provided that the Borrower shall not reduce the Letter of Credit Commitment of
any Issuing Bank if, after giving effect of such reduction, the conditions set
forth in clauses (i) through (iii) above shall not be satisfied.
(c) Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date. Notwithstanding the
foregoing, any Letter of Credit may, at the discretion of the Issuing Bank,
expire no later than one year after the Maturity Date so long as the Borrower
cash collateralizes an amount equal to 105% of the face amount of such Letter of
Credit at least ten (10) Business Days prior to the Maturity Date in the manner
described in Section 2.06(j) and otherwise on terms and conditions reasonably
acceptable to the Issuing Bank and the Administrative Agent.
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default


26

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in dollars the Dollar Amount equal to such LC
Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower (given at the time such LC Disbursement is made), in such
other Applicable Currency which was paid by the Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than 12:00
noon, New York City time, on the date that such LC Disbursement is made, if the
Borrower shall have received notice of such LC Disbursement prior to 10:00 a.m.,
New York City time, on such date, or, if such notice has not been received by
the Borrower prior to such time on such date, then not later than 12:00 noon,
New York City time, on the Business Day immediately following the day that the
Borrower receives such notice; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with (i) to the extent such LC
Disbursement was made in dollars, an ABR Revolving Borrowing in an amount equal
to such LC Disbursement or (ii) to the extent that such LC Disbursement was made
in a Foreign Currency, a Eurodollar Revolving Borrowing in such Foreign Currency
in an amount equal to such LC Disbursement and, in each case, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Eurodollar Revolving
Borrowing, as applicable. If the Borrower fails to make such payment when due,
the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. If the Borrower’s reimbursement of, or obligation to reimburse,
any amounts in any Foreign Currency would subject the Administrative Agent, the
Issuing Bank or any Lender to any stamp duty, ad valorem charge or similar tax
that would not be payable if such reimbursement were made or required to be made
in dollars, the Borrower shall, at its option, either (x) pay the amount of any
such tax requested by the Administrative Agent, the Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall, subject to the limitations set forth
in the immediately following sentence, be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms


27

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




of such Letter of Credit, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or wilful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Applicable Currency plus the then effective Applicable
Rate with respect to Eurodollar Revolving Loans) and such interest shall be due
and payable on the date when such reimbursement is payable; provided that, if
the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i) Replacement of the Issuing Bank. (II) The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective


28

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (y) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(ii) Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty (30) days’
prior written notice to the Administrative Agent, the Borrower and the Lenders,
in which case, such Issuing Bank shall be replaced in accordance with Section
2.06(i) above.
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing not less than 51% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 105% of the Dollar Amount of the LC Exposure
as of such date plus any accrued and unpaid interest thereon; provided that (i)
the portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that the Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and (ii)
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of Article VII. For
the purposes of this paragraph, the Foreign Currency LC Exposure shall be
calculated using the applicable Exchange Rate on the date notice demanding cash
collateralization is delivered to the Borrower. The Borrower also shall deposit
cash collateral pursuant to this paragraph as and to the extent required by
Section 2.11(c). Such deposit shall be held by the Administrative Agent as
collateral for the payment of the LC Exposure under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing not less than 51% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

SECTION 2.07.
     Funding of Borrowings. (II) Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof solely by wire transfer of immediately
available funds (i) in the case of Loans denominated in dollars, by 12:00 noon,
New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders and (ii) in the case
of each


29

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Loan denominated in a Foreign Currency, by 12:00 noon, Local Time, in the city
of the Administrative Agent’s Applicable Payment Office for such currency and at
such Applicable Payment Office for such currency. Except in respect of the
provisions of this Agreement covering the reimbursement of Letters of Credit,
the Administrative Agent will make such Loans available to the Borrower by
promptly crediting the funds so received, in like funds, to (x) an account of
the Borrower designated by the Borrower in the applicable Borrowing Request, in
the case of Loans denominated in dollars made to the Borrower and (y) an account
of the Borrower in the relevant jurisdiction and designated by the Borrower in
the applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08.
     Interest Elections. (II) Each Revolving Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding anything in this
Agreement to the contrary, the Borrower may not request that any Eurodollar
Revolving Borrowing denominated in a Foreign Currency be converted into a
different Type of Borrowing or Loan.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy (or transmit by electronic communication in accordance with Section
9.01 hereof) to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


30

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period and Applicable Currency to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Eurodollar
Borrowing denominated in dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Eurodollar Borrowing denominated in a
Foreign Currency, in respect of which the applicable Borrower shall have failed
to deliver an Interest Election Request prior to the third (3rd) Business Day
preceding the end of such Interest Period, such Borrowing shall automatically
continue as a Eurodollar Revolving Borrowing in the same Applicable Currency
with an Interest Period of one month unless such Eurodollar Revolving Borrowing
is or was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as such Event of Default is continuing (x) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing, (y) unless repaid, each Eurodollar Revolving Borrowing denominated in
dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (z) unless repaid, each Eurodollar Revolving Borrowing
denominated in a Foreign Currency shall automatically be continued as a
Eurodollar Revolving Borrowing in the same Applicable Currency with an Interest
Period of one month.

SECTION 2.09.
     Termination and Reduction of Commitments. (II) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b) The Borrower may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Revolving Loans and LC Disbursements, together with
accrued and unpaid interest thereon, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent and the Issuing Bank) in a
Dollar Amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, including applicable prepayment
fee (if any), and (iv) the payment in full of all reimbursable expenses and
other Obligations together with accrued and unpaid interest thereon.


31

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(c) The Borrower may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the Dollar
Amount of the sum of the Total Revolving Credit Exposures would exceed the total
Commitments.
(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

SECTION 2.10.
     Repayment of Loans; Evidence of Debt. (II) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Applicable Currency and
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

SECTION 2.11.
     Prepayment of Loans. (II) The Borrower shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (b) of this Section.


32

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing denominated in dollars, not later than 1:00 p.m.,
New York City time, three (3) Business Days before the date of prepayment, (ii)
in the case of prepayment of a Eurodollar Revolving Borrowing denominated in a
Foreign Currency, not later than 11:00 a.m., Local Time, three (3) Business Days
before the date of prepayment or (iii) in the case of prepayment of an
ABR Revolving Borrowing, not later than 11:00 a.m., New York City time on the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.
(c) If at any time the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds (A) the aggregate Commitments or (B)
the sum of the aggregate principal Dollar Amount of all of the outstanding
Revolving Credit Exposures denominated in a Foreign Currency, as of the most
recent Computation Date with respect to each such Credit Event, exceeds the
Foreign Currency Sublimit, the Borrower shall immediately repay Borrowings or
cash collateralize LC Exposure in an account with the Administrative Agent
pursuant to Section 2.06(j), as applicable, in an aggregate principal amount
sufficient to cause (x) the aggregate Dollar Amount of all Revolving Credit
Exposures (so calculated) to be less than or equal to the aggregate Commitments
and (y) the Revolving Credit Exposures denominated in a Foreign Currency to be
less than or equal to the Foreign Currency Sublimit, as applicable.

SECTION 2.12.
     Fees. (II) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the daily unused amount of the Commitment of such Lender during the
period from and including the Effective Date to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate or rates per annum separately agreed upon between the
Borrower and the Issuing Bank on the average daily Dollar Amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the


33

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




date of termination of the Commitments and the date on which there ceases to be
any LC Exposure, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third (3rd) Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Commitments terminate and any
such fees accruing after the date on which the Commitments terminate shall be
payable on demand. Any other fees payable to the Issuing Bank pursuant to this
paragraph shall be payable within ten (10) days after demand. All participation
fees and fronting fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13.
     Interest. (II) The Loans comprising each ABR Borrowing shall bear interest
at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii)
interest on Eurodollar Borrowings denominated in a Foreign Currency shall be
computed on the basis of a year of a length consistent with market conventions
for loans in such Foreign Currency, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or Eurocurrency
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.


34

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 2.14.
     Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurodollar Borrowing:
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for
such Interest Period; or
(b) the Administrative Agent is advised in writing by the Required Lenders that
the Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and, unless repaid, (A) in the case of a Eurodollar Borrowing
denominated in dollars, such Borrowing shall be made as an ABR Borrowing and (B)
in the case of a Eurodollar Borrowing denominated in a Foreign Currency, such
Eurodollar Borrowing shall be repaid on the last day of the then current
Interest Period applicable thereto, and (ii) if any Borrowing Request requests
(x) a Eurodollar Revolving Borrowing in dollars, such Borrowing shall be made as
an ABR Borrowing and (y) a Eurodollar Revolving Borrowing in a Foreign Currency,
such Borrowing Request shall be ineffective; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

SECTION 2.15.
     Increased Costs. (II) If any Change in Law shall:
(ii)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iv)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan, or of maintaining its obligation to make any such Loan (including,
without limitation, pursuant to any conversion of any Borrowing denominated in
an Applicable Currency into a Borrowing denominated in any other Applicable
Currency), or to increase the cost to such Lender, the Issuing Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Applicable Currency into a Borrowing denominated in any other
Applicable Currency) or to reduce


35

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




the amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise
(including, without limitation, pursuant to any conversion of any Borrowing
denominated in an Applicable Currency into a Borrowing denominated in any other
Applicable Currency), then the Borrower will pay to such Lender, the Issuing
Bank or such other Recipient, as the case may be, such additional amount or
amounts as will compensate such Lender, the Issuing Bank or such other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered.
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy and liquidity and so long as it is generally
the policy of such Lender to seek reimbursement for such amounts from similarly
situated borrower), then from time to time the Borrower will pay to such Lender
or the Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16.
     Break Funding Payments. In the event of (a) the payment of any principal of
any Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event


36

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




not occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17.
     Payments Free of Taxes. (II) Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by current and future
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.
(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable


37

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




or paid by the Administrative Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f) Status of Lenders. (II) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;


38

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
IRS Form W-8BEN-E or IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made


39

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




under this Section 2.17 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.
(h) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i) Defined Terms. For purposes of this Section 2.17, the term “Lender” includes
any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18.
     Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (II) The
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i) in the case
of payments denominated in dollars, 12:00 noon, New York City time and (ii) in
the case of payments denominated in a Foreign Currency, 12:00 noon, Local Time,
in the city of the Administrative Agent’s Applicable Payment Office for such
currency, in each case on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) subject to Section
2.06(e), in the same currency in which the applicable Credit Event was made (or
where such currency has been converted to another Applicable Currency, in such
Applicable Currency) and (ii) to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, or, in the case of a Credit Event denominated
in a Foreign Currency, the Administrative Agent’s Applicable Payment Office for
such currency, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments denominated in the same
currency received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Credit Event in any Foreign Currency, currency control or exchange
regulations are imposed in the country which issues such currency with the
result that the type of currency in which the Credit Event was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in dollars in an amount equal


40

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




to the Dollar Amount (as of the date of repayment) of such payment due, it being
the intention of the parties hereto that the Borrower take all risks of the
imposition of any such currency control or exchange regulations.
(b) Any funds or proceeds of Collateral received by the Administrative Agent (i)
not constituting either (A) a specific payment of principal, interest, fees or
other sum payable under the Loan Documents (which shall be applied as specified
by the Borrower), or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower (other than in connection with Banking Services
Obligations or Swap Agreement Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services Obligations or Swap Agreement Obligations),
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and to pay any
amounts owing with respect to Swap Agreement Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.22, ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate LC Exposure, to be held as cash
collateral for such Obligations, and sixth, to the payment of any amounts owing
in respect of Banking Services Obligations up to and including the amount most
recently provided to the Administrative Agent pursuant to Section 2.22, or, with
respect to the Existing Letters of Credit, payment of cash collateral to Silicon
Valley Bank in an amount equal to one hundred five percent (105%) of the
aggregate exposure thereunder, and seventh, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender from the Borrower or
any other Loan Party.
Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.
(c) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


41

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or 2.06(e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

SECTION 2.19.
     Mitigation Obligations; Replacement of Lenders. (II) If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b) If any Lender (i) requests compensation under Section 2.15, (ii) if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, (iii) if any Lender becomes Defaulting Lender or (iv) if any
Lender has failed to consent to any amendment, consent or waiver that has been
approved by the Required Lenders but requires the approval of all the Lenders,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the


42

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

SECTION 2.20.
     Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.12(a);
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby; and
(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(iii)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only (x) to the extent that such reallocation does
not, as to any non-Defaulting Lender, cause such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment and (y) if the conditions set
forth in Section 4.02 are satisfied at such time;
(iv)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;
(v)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(vi)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(vii)    if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender’s Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable


43

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




to the Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized.
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Borrower, and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

SECTION 2.21.
     Increase in Commitments.
(a) Request for Increase. Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders), the Borrower may
from time to time request an increase in the Commitments by an amount (for all
such increases) not exceeding $100,000,000; provided that (i) any such increase
shall be in a minimum amount of $25,000,000 and (ii) the Borrower may make a
maximum of three such increases.
(b) Increasing and Additional Lenders. The Borrower may, in consultation with
the Administrative Agent, designate any Lender party to this Agreement (with the
consent of such Lender, which may be given or withheld in its sole discretion)
or another Person (which may be, but need not be, an existing Lender) which is
not an Ineligible Institution and which such Person shall be subject to the
consent of the Administrative Agent and the Issuing Bank (such consents not to
be unreasonably withheld) if such Person is not a Lender, an Affiliate of a
Lender or an Approved Fund and which at the time agrees in its sole discretion
to (i) in the case of any such designated Lender that is an existing Lender,
increase its Commitment, and (ii) in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement pursuant to a customary
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(c)    Effective Date and Allocations. If the Commitments are increased in
accordance with this Section, the Borrower shall determine the effective date
(the “Increase Effective Date”) and the final allocation of such increase in
consultation with the Administrative Agent. The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase and the
Increase Effective Date.
(d)     Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (x) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (y) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material


44

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




respects as of such earlier date. The Borrower shall prepay any Revolving Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.16) to the extent necessary to keep the
outstanding Revolving Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.
(e)     Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.

SECTION 2.22.
     Banking Services and Swap Agreements. Each Lender or Affiliate thereof
providing Banking Services for, or having Swap Agreements with, any Loan Party
or any Subsidiary thereof shall deliver to the Administrative Agent, promptly
after entering into such Banking Services or Swap Agreements, written notice
setting forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Loan Party or Subsidiary thereof to such Lender or
Affiliate (whether matured or unmatured, absolute or contingent). In furtherance
of that requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement Obligations. The
most recent information provided to the Administrative Agent shall be used in
determining which tier of the waterfall, contained in Section 2.18(b), such
Banking Services Obligations and/or Swap Agreement Obligations will be placed.

ARTICLE III
    

Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

SECTION 3.01.
     Organization; Powers. Each of the Loan Parties and their Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

SECTION 3.02.
     Authorization; Enforceability. The Transactions are within the Borrower’s
and each other Loan Party’s corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.
     Governmental Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of any Loan Party or any
of their


45

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding upon any Loan Party or any of their Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party or any of their Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party or any of
their Subsidiaries.

SECTION 3.04.
     Financial Condition; No Material Adverse Change. (III) The Borrower has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of income, stockholders equity and cash flows (i) as of and for the
fiscal year ended December 31, 2015, reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2016, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
(b) Since December 31, 2015, there has been no event, development or
circumstance that has had or would reasonably be expected to have a Material
Adverse Effect.

SECTION 3.05.
     Properties. (III) Each of the Loan Parties and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.
(k) As of the Effective Date, the Loan Parties not have any interest in, or
title to, any Intellectual Property except as set forth in Schedule 3.05. Each
of the Loan Parties and its Subsidiaries owns, or is licensed to use, all
Trademarks, Copyrights, Patents and other Intellectual Property free and clear
of all Liens (other than Liens permitted under Section 6.02), and the use
thereof by the Loan Parties and their Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.06.
     Litigation and Environmental Matters. (III) There are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
any Loan Party or any of their Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or
(ii) that involve this Agreement or the Transactions.
(c) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.


46

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(d) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or would reasonably be expected to result in Material Adverse Effect.

SECTION 3.07.
     Compliance with Laws and Agreements. Each Loan Party and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

SECTION 3.08.
     Investment Company Status. No Loan Party nor any of their Subsidiaries is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.

SECTION 3.09.
     Taxes. Each Loan Party and its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.
     ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that would reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that would reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.11.
     Disclosure. None of the reports, financial statements, certificates or
other written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time (it being
recognized that such projections are not to be viewed as facts and are subject
to significant uncertainties and contingencies, which are beyond the Borrower’s
control, that no assurance can be given that any particular financial
projections will be realized, that actual results may differ from projected
results and that such differences may be material).


47

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 3.12.
     Anti-Corruption Laws and Sanctions. The Loan Parties have implemented and
maintain in effect policies and procedures designed to ensure compliance by the
Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Loan Parties, their Subsidiaries and their respective officers and directors and
to the knowledge of any Loan Party its employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) any Loan Party, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any Loan Party, any agent of
any Loan Party or any of their Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Transaction will violate any Anti-Corruption Law or
applicable Sanctions.

SECTION 3.13.
     EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

SECTION 3.14.
     Capitalization and Subsidiaries. Schedule 3.14 sets forth as of the
Effective Date (a) a correct and complete list of the name and relationship to
the Borrower of each Subsidiary, (b) a true and complete listing of each class
of each Loan Parties’ (other than the Borrower) authorized Equity Interests, of
which all of such issued Equity Interests are validly issued, outstanding, fully
paid and non-assessable, and owned beneficially and of record by the Persons
identified on Schedule 3.14, and (c) the type of entity of each Loan Party and
each of their Subsidiaries. All of the issued and outstanding Equity Interests
owned by any Loan Party have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

SECTION 3.15.
     Employment Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened. The hours worked by and payments
made to employees of the Loan Parties and their Subsidiaries have not been in
violation in any material respect of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters.

SECTION 3.16.
     Federal Reserve Regulations. No part of the proceeds of any Loan or Letter
of Credit has been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

SECTION 3.17.
     Use of Proceeds. The proceeds of the Loans and the Letters of Credit will
be used as set forth in Section 5.08.

ARTICLE IV
    

Conditions

SECTION 4.01.
     Effective Date. The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):


48

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(b) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents to be executed on the Effective
Date, including any promissory notes requested by a Lender pursuant to Section
2.10 payable to the order of each such requesting Lender.
(c) The Lenders shall have received (i) audited consolidated financial
statements of the Loan Parties for the 2014 and 2015 fiscal years and (ii)
unaudited interim consolidated financial statements of the Loan Parties for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available.
(d) The Administrative Agent shall have received the results of a recent Lien
search in the jurisdiction of organization of each Loan Party and each
jurisdiction where assets of the Loan Parties are located, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Effective Date
pursuant to a pay-off letter or other documentation satisfactory to the
Administrative Agent.
(e) Each document (including any Uniform Commercial Code financing statement)
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(f) The Administrative Agent shall have received (i) the certificates
representing the Equity Interests required to be pledged pursuant to the
Security Agreement on the Effective Date, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
(g) The Administrative Agent shall have received (i) a certificate of each Loan
Party, dated the Effective Date and executed by its secretary or assistant
secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
specimen signatures of the officers of such Loan Party authorized to sign the
Loan Documents to which it is a party and, in the case of the Borrower, its
Financial Officers, and (C) contain appropriate attachments, including the
charter, articles or certificate of organization or incorporation of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its bylaws or operating,
management or partnership agreement, or other organizational or governing
documents, and (ii) a good standing certificate for each Loan Party from its
jurisdiction of organization.
(h) The Administrative Agent shall have received a certificate confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 dated the Effective Date and signed by the president, a vice
president or a Financial Officer of the Borrower.
(i) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Jones Day, counsel for the Loan Parties, substantially in the form of
Exhibit B, and covering such other matters relating to the Loan Parties,


49

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




this Agreement or the Transactions as the Required Lenders shall reasonably
request. Each Loan Party hereby requests such counsel to deliver such opinion.
(j) The Administrative Agent shall have received insurance certificates and
endorsements for all insurance of the Borrower and the other Loan Parties as the
Administrative Agent shall request naming the Administrative Agent, on behalf of
the Lenders, as additional insured or lenders loss payee (or similar
designation), as applicable, in form, scope and substance satisfactory to the
Administrative Agent, and otherwise in compliance with the terms of Section 5.05
of this Agreement and Section 4.12 of the Security Agreement.
(k) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent invoiced
on or prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on June 30, 2016 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02.
     Each Credit Event. The obligation of each Lender to make a Loan on the
occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(d) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (unless such representation and warranty
relates to an earlier date, then such representation and warranty shall be true
and correct in all material respects (without duplication of any materiality
qualifiers set forth therein) as of such earlier date).
(e) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V
    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:


50

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 5.01.
     Financial Statements; Ratings Change and Other Information. The Borrower
will furnish to the Administrative Agent and each Lender:
(f) within ninety (90) days after the end of each fiscal year of the Borrower,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, accompanied by any
management letter prepared by said accountants;
(g) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated balance sheet and
related statements of operations and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;
(h) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.13 and (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;
(i) as soon as available, but in any event no later than 100 days following the
end of, each fiscal year of the Borrower, a copy of the Borrower’s plan and
forecast, in a form consistent with the Borrower’s past practice (the
“Projections”);
(j) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and
(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(e) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or current reports containing such information, shall
have been posted by the Administrative Agent on the Platform, on the website of
the SEC at http://www.sec.gov or on the website of Borrower. Information
required to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the


51

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents and maintaining its copies of such documents.

SECTION 5.02.
     Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice of a Financial Officer of the
Borrower becoming aware of the following:
(c) the occurrence of any Default;
(d) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(e) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount that
could reasonably be expected to result in a Material Adverse Effect; and
(f) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.
     Existence; Conduct of Business. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
Governmental Authorizations, privileges and franchises material to the conduct
of its business except where the failure to do so would not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 6.03.

SECTION 5.04.
     Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including Tax liabilities, that, if not
paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest would not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05.
     Maintenance of Properties; Insurance. The Borrower will, and will cause
each of its Subsidiaries to, (a) except as otherwise permitted pursuant to this
Agreement keep and maintain all property material to the conduct of its business
in good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations. The Borrower will furnish to the Lenders, upon request of the
Administrative Agent, but no less frequently than annually, information in
reasonable detail as to the insurance so maintained.


52

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 5.06.
     Books and Records; Inspection Rights. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries in all material respects are made of all dealings
and transactions in relation to its business and activities. The Borrower will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (at which the Borrower shall have the right to be
present), all at such reasonable times and as often as reasonably requested
(and, if requested, any Lender may accompany the Agent on such inspection, which
shall be at at such Lender’s sole expense unless an Event of Default has
occurred and is continuing); provided, however, that unless an Event of Default
has occurred and is continuing, any such inspection shall be limited to once in
any calendar year.

SECTION 5.07.
     Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08.
     Use of Proceeds and Letters of Credit. The proceeds of the Loans and the
Letters of Credit will be used only for general corporate purposes of the
Borrower and its Subsidiaries including working capital, capital expenditures,
acquisitions, dividends and share repurchases permitted hereunder. No part of
the proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

SECTION 5.09.
     Accuracy of Information. The Borrower will ensure that any written
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading, and the furnishing of such information shall be
deemed to be a representation and warranty by the Borrower on the date thereof
as to the matters specified in this Section 5.09; provided that, with respect to
projected financial information, the Borrower will cause such projections to be
prepared in good faith based upon assumptions believed to be reasonable at the
time (it being recognized that such projections are not to be viewed as facts
and are subject to significant uncertainties and contingencies, which are beyond
the Borrower’s control, that no


53

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




assurance can be given that any particular financial projections will be
realized, that actual results may differ from projected results and that such
differences may be material).

SECTION 5.10.
     Additional Collateral; Further Assurances. (V) Subject to applicable law
and the Collateral Documents, the Borrower shall cause each wholly-owned
domestic Subsidiary (other than any Excluded Subsidiary) formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
to become a Loan Party by executing one or more joinder agreements (or similar
documents) as requested by Administrative Agent. Upon execution and delivery
thereof, each such Person (i) shall become a Loan Guarantor and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will grant Liens to the Administrative Agent, for
the benefit of the Administrative Agent and the Secured Parties, in any property
of such Loan Party which constitutes Collateral.
(f) Without limiting the foregoing, the Borrower will, and will cause each Loan
Party to, execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable, including, without limitation,
issuance of legal opinions), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the expense of the Borrower. The Borrower will
cause (i) 100% of the issued and outstanding Equity Interests of each of its
domestic Subsidiaries (other than Excluded Subsidiaries) and (ii) 65% of all
issued and outstanding voting Equity Interests and 100% of the issued and
outstanding nonvoting Equity Interests (which, for the avoidance of doubt, is
not convertible into voting Equity Interests) of each of its directly-owned
foreign Subsidiaries and CFC Holdcos, in each case of clauses (i) and (ii)
above, to be subject at all times to a first priority, perfected Lien in favor
of the Administrative Agent pursuant to terms in the Loan Documents or as
Administrative Agent may reasonably request (provided that this shall not be
construed to constitute consent by the Administrative Agent or any of the
Lenders to the establishment of any foreign Subsidiaries or the consummation of
any other transaction not expressly permitted by the terms of this Agreement).
(g) If any assets which constitute or are required to constitute Collateral are
acquired by any Loan Party after the Effective Date (other than assets
constituting Collateral under the Security Agreement that become subject to the
Lien in favor of the Administrative Agent upon acquisition thereof), the
Borrower, on behalf of the Loan Parties, will notify the Administrative Agent
thereof and cause such assets to be subjected to a Lien securing the Secured
Obligations in connection with and at the time of acquisition thereof and will
take, and cause each Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in Section 5.10(b), all at the expense of the
Loan Parties. Administrative Agent may determine in its sole discretion whether
or not to take any steps with respect to obtaining a security interest in or
pledge or perfection of any Collateral if it determines that the cost thereof
exceeds the practical benefit to the Secured Parties of the security afforded
thereby.
(h) Each Loan Party agrees that each action required by Section 5.10(a) shall be
completed not less than thirty (30) days after the formation or acquisition of a
Subsidiary (or such longer period of time as designated by the Administrative
Agent in its reasonable discretion).


54

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(i) The parties hereto agree that if a Borrower who caused any Equity Interests
in its domestic or foreign Subsidiaries to be subject to a first priority,
perfected Lien in favor of the Administrative Agent per clauses (b) or (c) above
and that Subsidiary subsequently is transferred in a manner permitted hereunder
such that it is no longer a direct subsidiary of the Borrower, the Parties agree
that the Lien on the Equity Interests of such Subsidiary shall be released upon
consummation of the transfer.

SECTION 5.11.
     Intellectual Property. (V) The Borrower will, and will cause each of its
Subsidiaries to, take all actions necessary to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of each of its Patents, Trademarks and Copyrights (now or hereafter
existing), including the filing of applications for renewal, affidavits of use,
affidavits of noncontestability and opposition and interference and cancellation
proceedings, unless the Borrower shall determine that such Patent, Trademark or
Copyright is not material to the conduct of its business or operations or such
failures to take such actions could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(c) The Borrower will, and will cause each of its Subsidiaries to promptly sue
for infringement, misappropriation or dilution and to recover any and all
damages for such infringement, misappropriation or dilution to protect such
Patent, Trademark or Copyright, unless the Borrower shall reasonably determine
that such Patent, Trademark or Copyright is in no way material to the conduct of
its business or operations or such infringement, misappropriation or dilution
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect. In the event that the Borrower or such Subsidiary
institutes suit because any of its Patents, Trademarks or Copyrights is
infringed upon, or misappropriated or diluted by a third party, such Person
shall comply with Section 4.7 of the Security Agreement.

SECTION 5.12.
     Post-Closing Matters. On or prior to 30 days following the Effective Date
(or such longer period agreed to by the Administrative Agent in its sole
discretion), the Borrower will deliver to the Administrative Agent original
stock certificates representing the Applicable Pledge Percentage (as defined in
the Security Agreement) of each of DexCom (UK) Limited, DexCom (Canada) Inc. and
DexCom AB, together with executed transfer powers in form and substance
acceptable to the Administrative Agent

ARTICLE VI
    

Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01.
     Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:
(g) (i) Indebtedness created hereunder or (ii) any other Secured Obligations;


55

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(h) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, amendments, refinancings, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof or
shorten the final maturity or weighted average life to maturity thereof;
(i) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
(j) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and (iii)
Guarantees permitted under this clause (d) shall be subordinated to the Secured
Obligations on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;
(k) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within one
hundred eighty (180) days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (e) shall not exceed the greater of
$50,000,000 and 10% of the total assets of the Borrower at any time outstanding;
(l) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of trade letters of credit; and
(m) other unsecured Indebtedness of the Borrower or any of its Subsidiaries
(including, without limitation, any Indebtedness assumed in connection with an
acquisition permitted hereunder), so long as, after giving effect thereto the
Borrower is in pro forma compliance with each of the covenants contained in
Section 6.13 and no Default or Event of Default shall have occurred and be
continuing.

SECTION 6.02.
     Liens. The Borrower will not, and will not permit any of its Subsidiaries
to, create, incur, assume or permit to exist any Lien on any property or asset
(including trademarks, trade names, copyrights, patents and other Intellectual
Property) now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(l) Permitted Encumbrances;
(m) any Lien on any property or asset of the Borrower or any Subsidiary existing
on the date hereof and set forth in Schedule 6.02; provided that (i) such Lien
shall not apply to any other property or asset of the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations which it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
(n) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date


56

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and
(o) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
one hundred eighty (180) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 80% of the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary.
(p) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon;
(q) Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(r) Liens, if any, in favor of the Issuing Bank to cash collateralize LC
Exposure or otherwise secure the obligations of a Defaulting Lender to fund risk
participations hereunder; and
(s) financing statements filed under the UCC of any jurisdiction for notice
purposes in connection with any operating lease in respect of the amounts
covered by such lease.

SECTION 6.03.
     Fundamental Changes. (VI) The Borrower will not, and will not permit any of
its Subsidiaries to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or sell, transfer, lease
or otherwise dispose of (in one transaction or in a series of transactions) all
or any substantial part of its assets, or all or substantially all of the stock
of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Subsidiary may merge into the Borrower in a transaction in
which the Borrower is the surviving corporation, (ii) any Subsidiary may merge
into any Loan Party in a transaction in which the surviving entity is a Loan
Party or any Subsidiary that is not a Loan Party may merge into any other
Subsidiary that is not a Loan Party, (iii) any Subsidiary may sell, transfer,
lease or otherwise dispose of its assets to the Borrower or to another Loan
Party and any Subsidiary that is not a Loan Party may sell, transfer, lease or
otherwise dispose of its assets to any other Subsidiary that is not a Loan Party
and (iv) any Subsidiary may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that any
such merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(e) The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and its Subsidiaries on the Effective Date and any
other businesses reasonably related or otherwise complimentary or similar
thereto.


57

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 6.04.
     Investments, Loans, Advances, Guarantees and Acquisitions. The Borrower
will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person, or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, except:
(f) cash or Permitted Investments;
(g) investments by the Borrower existing on the date hereof in the capital stock
of its Subsidiaries;
(h) loans or advances (i) made by the Borrower to any Loan Party and made by any
Loan Party to the Borrower or any other Loan Party, (ii) made by any Subsidiary
that is not a Loan Party to the Borrower or any Loan Party or to any non-Loan
Party or (iii) made by the Borrower or any Loan Party to any foreign Subsidiary
that is not a Loan Party, provided that the aggregate amount of such loans of
advances under this clause (iii) shall not exceed $15,000,000 in any fiscal
year;
(i) Guarantees constituting Indebtedness permitted by Section 6.01;
(j) other acquisitions, investments, loans or advancements made by the Loan
Parties, so long as, after giving effect thereto (i) the Borrower is in pro
forma compliance with each of the covenants contained in Section 6.13, (ii) the
Borrower shall have not less than $25,000,000 in the aggregate of (x) Borrowing
Availability and (y) unrestricted domestic cash; and (iii) no Default or Event
of Default shall have occurred and be continuing;
(k) acquisitions or investments made by foreign Subsidiaries that are not Loan
Parties in an aggregate amount not to exceed $25,000,000 in any fiscal year;
(l) notes payable, or stock or other securities issued by an account debtor to
the Borrower or any Subsidiary pursuant to negotiated agreements with respect to
settlement of such account debtor’s accounts in the ordinary course of business,
consistent with past practices;
(m) investments in the form of Swap Agreements permitted by Section 6.05;
(n) investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries so long as such investments were not made in contemplation of
such Person becoming a Subsidiary or of such merger;
(o) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(p) advances to officers, directors and employees of the Borrower or any
Subsidiaries made in the ordinary course of business and consistent with past
practices for travel, entertainment, relocation and similar purposes up to a
maximum of $5,000,000 in the aggregate at any one time outstanding; and
(q) investments consisting of extensions of credit in the nature of accounts or
notes receivable arising from the grant of trade credit in the ordinary course
of business, and investments received in satisfaction or


58

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss.

SECTION 6.05.
     Swap Agreements. The Borrower will not, and will not permit any of its
Subsidiaries to, enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the Borrower or any Subsidiary
has actual exposure (other than those in respect of Equity Interests of the
Borrower or any of its Subsidiaries), and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

SECTION 6.06.
     Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) the Borrower may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries of the Borrower may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management or employees of the Borrower and its
Subsidiaries, (d) other Restricted Payments not to exceed $50,000,000 in the
aggregate during any four consecutive fiscal quarters so long as after giving
effect thereto (i) the Borrower shall have not less than $25,000,000 of
unrestricted domestic cash and (ii) no Default or Event of Default shall have
occurred and be continuing and (e) any other Restricted Payments so long as
after giving effect thereto (i) pro forma Total Leverage Ratio is less than or
equal to 1.75 to 1.00, (ii) the Borrower is in pro forma compliance with each of
the covenants contained in Section 6.13, and (iii) the Borrower shall have not
less than $25,000,000 of unrestricted domestic cash and (iv) no Default or Event
of Default shall have occurred and be continuing.

SECTION 6.07.
     Transactions with Affiliates. The Borrower will not, and will not permit
any of its Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Borrower and its wholly-owned Subsidiaries not involving
any other Affiliate and (c) any Restricted Payment permitted by Section 6.06.

SECTION 6.08.
     Restrictive Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of any Loan Party or any of their
Subsidiaries to create, incur or permit to exist any Lien of the Administrative
Agent or any Secured Party upon any of its property or assets, or (b) the
ability of any Subsidiary of a Loan Party to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Loan Party or to Guarantee
Indebtedness of the Borrower or any other Loan Party; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale,


59

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




provided that such restrictions and conditions apply only to the Subsidiary that
is to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases restricting the assignment thereof.

SECTION 6.09.
     Sale and Leaseback Transactions. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”). For the avoidance of doubt, customary “build to suit”
transactions do not constitute a Sale and Leaseback Transaction hereunder.

SECTION 6.10.
     Amendment of Material Documents. The Borrower will not, and will not permit
any of its Subsidiaries to, amend, modify or waive any of its rights under (a)
any agreement relating to any Subordinated Indebtedness, or (b) its charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, to the extent any such amendment, modification or waiver
would be adverse to the Administrative Agent or the Lenders.

SECTION 6.11.
     Fiscal Year. The Borrower will not, and will not permit any of its
Subsidiaries to, change its fiscal year to end on any date other than December
31 of each year.

SECTION 6.12.
     Anti-Corruption Laws and Sanctions. The Borrower will not, and will not
permit any of its Subsidiaries to, fail to maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 6.13.
     Financial Covenants.
(j) Minimum Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio, for any period of four consecutive fiscal quarters ending
on the last day of any fiscal quarter (commencing with the fiscal quarter ending
June 30, 2016) to be less than 2.50 to 1.00.
(k) Maximum Total Leverage Ratio. The Borrower will not permit the Total
Leverage Ratio, on the last day of any fiscal quarter (commencing with the
fiscal quarter ending June 30, 2016) to be greater than 3.00 to 1.00.

ARTICLE VII
    

Events of Default
If any of the following events (“Events of Default”) shall occur:


60

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(t) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(u) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
(v) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement, any other
Loan Document, or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement, any other Loan Document, or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made;
(w) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.08, 5.12 or in Article VI;
(x) the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b) or (d) of this Article) or any other Loan Document,
and such failure shall continue unremedied for a period of thirty (30) days
after notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender);
(y) any Loan Party or any of their Subsidiaries shall fail to make a principal
payment in respect of any Material Indebtedness, when and as the same shall
become due and payable, after giving effect to any applicable grace or cure
period;
(z) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
(aa) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any of their Subsidiaries or their debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any of their Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
(bb) any Loan Party or any of their Subsidiaries shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator,


61

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




conservator or similar official for any Loan Party or any of their Subsidiaries
or for a substantial part of their assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;
(cc) any Loan Party or any of their Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(dd) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (except to the extent covered by insurance) shall be
rendered against any Loan Party, any of their Subsidiaries or any combination
thereof and the same shall remain undischarged for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party or any of their Subsidiaries to enforce any such
judgment;
(ee) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of any Loan Party or any of
their Subsidiaries in an aggregate amount that could reasonably be expected to
result in a Material Adverse Effect; or
(ff) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower, and (iii) require cash
collateral for the LC Exposure in accordance with Section 2.06(j); and in case
of any event with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding and cash collateral for the LC Exposure, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other applicable law.

ARTICLE VIII
    

The Administrative Agent; Credit Bidding

SECTION 8.01.
     The Administrative Agent. Each of the Lenders and the Issuing Bank hereby


62

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with any Loan Party, any of their Subsidiaries or other
Affiliate thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to any Loan Party
or any of their Subsidiaries that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document, or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent, including, without limitation with such titles as
“Bookrunner,” “Arranger” and “Syndication Agent”. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their


63

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Notwithstanding anything herein to the contrary, none of the “Bookrunners,”
“Arrangers” or “Syndication Agent” listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the Issuing Bank hereunder.”
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (not to be unreasonably withheld) so long as no Event of Default
exists, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

SECTION 8.02.
     Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be


64

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




entitled to be, and shall be, credit bid by the Administrative Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason, such
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX
    

Miscellaneous

SECTION 9.01.
     Notices. (IX) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower or any other Loan Party, to:


DexCom, Inc.
6340 Sequence Drive
San Diego, CA 92121


65

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Attention: Jess Roper
Telephone No.: (858) 200-0223
Fax No.: (858) 754-0058
Email: jroper@dexcom.com


(ii)
if to the Administrative Agent or Issuing Bank, in the case of Borrowings
denominated in dollars to:



JPMorgan Chase Bank, N.A.
10 S. Dearborn St Floor 07
Chicago, IL 60603
Attention: Sharon Porch
Telephone No: (312) 385-7036
Fax No.: (888) 303-9732


in the case of Borrowings denominated in a Foreign Currency to:


JPMorgan Chase Bank, London Branch
25 Bank Street, Canary Wharf, 6th Floor
London E145JP, United Kingdom
Attention: Loans Agency,
Fax No.: +44 20 7777 2360
Email: Loan_and_agency_London@jpmorgan.com


In each case, with a copy to:


JPMorgan Chase Bank, N.A.
3 Park Plaza, Suite 900
Irvine CA 92614,
Attention: Ling Li
Fax No.: (714) 917-4866
Email: ling.f.li@jpmorgan.com


and:


Mayer Brown LLP
1221 Avenue of the Americas
New York, New York 10020
Attention: Brian Newhouse
Telephone No.: (212) 506-2148
Fax No.: (212) 849-5948
Email: bnewhouse@mayerbrown.com


(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given


66

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




at the opening of business on the next business day for the recipient). Notices
delivered through Electronic Systems, to the extent provided in paragraph (b)
below, shall be effective as provided in said paragraph (b).
(r) Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(s) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
(t) Electronic Systems.
(i)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02.
     Waivers; Amendments. (IX) No failure or delay by the Administrative Agent,
the


67

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Issuing Bank or any Lender in exercising any right or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(e) Subject to Section 9.02(c) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon
(other than to reduce the default rate accruing under and in accordance with
Section 2.13(c)), or reduce any fees or other amount payable hereunder, without
the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees or other amount payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.18(b) or (c) in
any manner or Section 8.02 in a manner that would alter the pro rata sharing by
the Lenders required thereby, in each case, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender, (vi) waive or amend clause (d) of the definition of
“Ineligible Institution”, without the written consent of each Lender, (vii)
except as provided in any Collateral Document, release all or substantially all
of the Collateral without the written consent of each Lender, (viii) release any
Guarantor from its obligation under its Loan Guaranty or Obligation Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender or (ix) subordinate any of the Obligations to
any other Indebtedness of the Loan Parties (except as otherwise permitted herein
or in the other Loan Documents), without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank, as the case may be; provided further that no such agreement shall amend or
modify the provisions of Section 2.07 or any letter of credit application and
any bilateral agreement between the Borrower and the Issuing Bank regarding the
Issuing Bank’s Letter of Credit Commitment or the respective rights and
obligations between the Borrower and the Issuing Bank in connection with the
issuance of Letters of Credit without the prior written consent of the
Administrative Agent and the Issuing Bank, respectively.
(f) if the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.


68

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 9.03.
     Expenses; Indemnity; Damage Waiver. (IX) The Borrower shall pay (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates (which shall be limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of one primary counsel and one local counsel in each applicable jurisdiction) in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one primary counsel and one local counsel in
each applicable jurisdiction for the Administrative Agent and not more than one
outside counsel and one local counsel in each applicable jurisdiction for all of
the other Lenders and, solely in the case of an actual or reasonably perceived
conflict of interest, one additional counsel for each affected Lender) in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable and documented out-of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.
(f) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(which shall be limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one primary
counsel and one local counsel in each applicable jurisdiction for the
Administrative Agent, and not more than one outside counsel, and one local
counsel in each applicable jurisdiction for all of the other Indemnitees and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel for each affected Indemnitee) incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or any of their Subsidiaries or its or their respective equity
holders, Affiliates, creditors or any other third Person and whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.


69

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(g) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in their capacity as such.
(h) To the extent permitted by applicable law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof; provided that, nothing in this
clause (d) shall relieve the Borrower of any obligation it may have to indemnify
an Indemnitee against special, indirect, consequential or punitive damages
asserted against such Indemnitee by a third party.
(i) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04.
     Successors and Assigns. (IX) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(d) (IX) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:
(A)    the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment; and
(C)    the Issuing Bank.


70

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(v)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business, or (d) the Borrower
or any of its Affiliates.
(i)    Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning


71

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(ii)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(iii)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(e)     Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than an Ineligible Institution, in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Borrower, the Administrative
Agent, the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including


72

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




the requirements under Sections 2.17(f) and (g) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender and the information and documentation required under
2.17(g) will be delivered to the Borrower and the Administrative Agent)) to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.
     Survival. All covenants, agreements, representations and warranties made by
the Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement and the other Loan Documents shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


73

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SECTION 9.06.
     Counterparts; Integration; Effectiveness; Electronic Execution. (IX) This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative Agent and (ii) the reductions of the Letter
of Credit Commitment of any Issuing Bank constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
(j) Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent or Silicon Valley Bank to accept
electronic signatures in any form or format without its prior written consent.

SECTION 9.07.
     Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08.
     Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.

SECTION 9.09.
     Governing Law; Jurisdiction; Consent to Service of Process. (IX) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.


74

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




(b) Each party hereto irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
(c) Each party hereto irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph (b)
of this Section. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10.
     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.
     Headings. Article and Section headings and the Table of Contents used
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

SECTION 9.12.
     Confidentiality. Each of the Administrative Agent, the Issuing Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any Governmental Authority (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by


75

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii) 
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower. For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

SECTION 9.13.
     Material Non-Public Information.
(d) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
(e) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.14.
     Interest Rate Limitation. Notwithstanding anything herein to the contrary,
if at any time the interest rate applicable to any Loan, together with all fees,
charges and other amounts which are treated as interest on such Loan under
applicable law (collectively the “Charges”), shall exceed the maximum lawful
rate (the “Maximum Rate”) which may be contracted for, charged, taken, received
or reserved by the Lender holding such Loan in accordance with applicable law,
the rate of interest payable in respect of such


76

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

SECTION 9.15.
     USA PATRIOT Act. Each Lender that is subject to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

SECTION 9.16.
     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Signatures Immediately Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.


77

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




DEXCOM, INC.
 
By:
/s/ Jess Roper
 
Name: Jess Roper
Title: SVP and Chief Financial Officer









--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent and Issuing
Bank
 
By:
/s/ Ling Li
 
Name: Ling Li
Title: Executive Director







--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.








BANK OF AMERICA N.A.
 
By:
/s/ Heath Lipson
 
Name: Heath Lipson
Title: SVP







--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






SILICON VALLEY BANK
 
By:
/s/ Brett Maver
 
Name: Brett Maver
Title: Director







--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






BANK OF THE WEST
 
By:
/s/ Jason Antrim
 
Name: Jason Antrim
Title: Vice President







--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






UNION BANK
 
By:
/s/ Edmund Osorio
 
Name: Edmund Osorio
Title: Vice President











--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




SCHEDULE 2.01
Commitment Schedule


Lender


Commitment
Letter of Credit Commitment
JPMorgan Chase Bank, National Association


$85,000,000.00




$10,000,000


Bank of America N.A.


$40,000,000.00


--


Silicon Valley Bank


$40,000,000.00


--


Bank of the West


$20,000,000.00


--


Union Bank


$15,000,000.00


--


 
 
 
Total


$200,000,000.00




$10,000,000












--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Schedule 3.05


INTELLECTUAL PROPERTY


All Intellectual Property listed on this Schedule 3.05 is owned by DexCom, Inc.


PATENTS
Ctry
Patent No.
Expiration
US
6702857
27-Jul-21
US
7632228
27-Jul-21
US
8840552
11-Mar-25
US
7471972
22-Nov-23
US
8509871
15-Feb-25
US
9328371
30-Aug-21
US
8527025
04-Mar-17
US
7711402
26-May-19
US
8676288
04-Mar-17
US
9339223
25-Jan-18
US
6741877
04-Mar-17
US
7110803
04-Mar-17
US
7835777
04-Mar-17
US
7974672
04-Mar-17
US
7970448
04-Mar-17
US
7792562
04-Mar-17
US
7860545
04-Mar-17
US
6558321
28-Nov-17
US
6862465
04-Mar-17
US
7136689
04-Mar-17
US
8527026
04-Mar-17
US
8923947
27-Jul-21
US
8155723
04-Mar-17
US
4757022
10-Sep-05
US
4994167
19-Feb-08
US
7226978
22-May-22
US
8865249
22-May-22
US
9179869
22-May-22
US
8050731
12-Nov-24
US
8053018
22-May-22
US
7134999
22-Aug-23
US
7881763
22-Aug-23
US
7192450
27-Jul-21
US
8118877
27-Jul-21





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
7875293
27-Jul-21
US
7778680
08-Oct-27
US
8428679
23-Oct-24
US
7914450
01-Aug-23
US
8290562
05-Sep-24
US
7979104
01-Aug-23
US
8588882
01-Aug-23
US
7933639
01-Aug-23
US
8285354
06-May-24
US
7955261
01-Aug-23
US
7986986
01-Aug-23
US
7959569
01-Aug-23
US
7925321
01-Aug-23
US
8332008
08-Oct-24
US
7797028
01-Aug-23
US
7599726
07-Aug-23
US
7583990
01-Aug-23
US
8369919
11-Aug-26
US
8886273
12-Nov-29
US
7379765
27-Jul-24
US
8255033
02-Aug-29
US
8255032
21-Jul-24
US
8909314
21-May-26
US
8255030
23-Sep-29
US
7828728
05-Jun-25
US
7108778
21-Jul-24
US
7074307
06-Nov-24
US
6931327
22-Sep-23
US
7826981
23-Jun-26
US
7276029
27-Feb-25
US
8394021
27-Feb-25
US
8442610
30-Jan-27
US
8771187
03-Jan-25
US
8052601
22-Sep-24
US
8700117
09-Aug-26
US
8676287
17-Aug-26
US
8788006
06-Nov-26
US
8622905
03-Jun-26
US
8060173
29-May-28
US
8206297
10-Aug-24
US
8808182
26-Dec-23





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
8801612
18-Jan-24
US
8761856
01-Aug-23
US
8548553
01-Aug-23
US
8774888
15-Nov-26
US
8788008
11-Feb-25
US
8010174
22-Aug-23
US
7998071
22-Aug-23
US
8229536
22-Aug-23
US
8812073
21-Oct-24
US
8843187
25-Aug-24
US
8412301
22-Aug-23
US
8195265
22-Aug-23
US
8821400
14-Jan-25
US
9149219
17-Nov-24
US
8005525
22-Aug-23
US
8790260
30-Mar-25
US
8150488
22-Aug-23
US
8128562
22-Aug-23
US
8073519
22-Aug-23
US
8167801
22-Aug-23
US
8073520
22-Aug-23
US
8795177
13-Nov-25
US
7935057
12-Jan-24
US
8346338
22-Aug-23
US
8435179
22-Aug-23
US
8491474
22-Aug-23
US
8292810
05-Dec-23
US
9247901
14-Feb-28
US
8777853
26-Nov-23
US
8233959
18-Apr-28
US
8672845
14-Jan-26
US
8657747
14-Jan-26
US
8260393
31-May-27
US
9282925
26-Nov-23
US
8423113
02-Dec-26
US
8747315
01-Jun-28
US
8469886
29-Aug-26
US
8282549
12-Dec-28
US
9351668
26-Oct-16
US
8005524
08-Dec-24
US
8290561
20-Dec-25





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
8216139
27-Dec-25
US
9192328
26-Nov-25
US
9364173
26-May-28
US
8233958
30-Oct-25
US
8265725
01-Nov-25
US
8257259
31-Mar-27
US
8374667
05-Jan-28
US
8657745
31-Mar-27
US
8251906
16-Oct-26
US
9107623
04-Jan-28
US
8801610
25-Sep-28
US
7081195
07-Dec-24
US
7519408
24-Aug-26
US
8282550
01-Aug-23
US
7927274
16-Jun-25
US
7364592
05-Nov-25
US
7591801
16-Dec-25
US
8460231
26-Feb-24
US
8926585
26-Feb-24
US
8721585
26-Feb-24
US
9050413
26-Apr-24
US
8882741
14-Aug-24
US
8920401
26-Apr-24
US
9155843
27-Nov-24
US
7976492
26-Feb-24
US
8808228
23-Sep-24
US
7715893
22-Dec-28
US
7917186
03-Dec-24
US
8249684
03-Dec-24
US
8160671
03-Dec-24
US
8386004
01-Aug-23
US
8428678
01-Aug-23
US
7460898
03-Apr-25
US
7761130
18-Apr-25
US
8929968
29-Sep-27
US
7896809
10-Apr-25
US
8483793
02-Aug-25
US
8423114
20-Jan-31
US
7467003
20-Dec-24
US
8911369
24-Feb-27
US
7366556
04-Oct-26





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
7831287
12-Apr-27
US
7424318
03-Apr-25
US
8287453
29-Aug-27
US
7637868
23-Apr-28
US
7657297
11-Jan-28
US
8277713
24-Aug-28
US
7783333
27-Dec-25
US
8812072
26-Jun-28
US
7497827
19-Jul-25
US
8515519
06-Jun-28
US
8457708
18-Jun-28
US
7946984
16-Aug-26
US
9078626
01-Feb-28
US
8858434
13-Feb-29
US
8731630
26-Feb-27
US
8170803
26-Dec-29
US
8515516
05-Feb-30
US
8290560
12-Nov-27
US
8825127
21-Apr-28
US
8571625
22-Jan-27
US
8463350
06-Sep-26
US
8565849
14-Nov-26
US
8548551
06-Sep-26
US
9044199
25-Jul-28
US
8989833
04-May-30
US
7713574
14-Aug-28
US
8474397
20-May-26
US
7885697
10-Mar-25
US
8483791
07-Mar-29
US
7949381
18-Jul-26
US
8792953
09-Feb-28
US
8792954
20-Aug-27
US
9060742
27-May-28
US
8792955
21-Sep-24
US
7310544
18-Dec-25
US
8229534
17-Sep-28
US
7654956
05-Nov-27
US
8475373
20-Oct-28
US
8801611
28-Jun-27
US
8721545
28-Jun-27
US
8690775
11-Dec-29





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
8615282
09-Jul-30
US
9247900
26-Aug-25
US
8886272
05-Jul-30
US
7920906
03-Feb-30
US
8611978
24-Sep-26
US
9078608
19-Jul-27
US
9314196
28-May-28
US
8579816
04-Oct-28
US
8560037
29-Jul-28
US
9220449
08-Dec-26
US
8060174
26-Jun-30
US
7651596
25-Jun-27
US
8744546
31-Jul-32
US
7494465
01-Sep-26
US
8452368
01-Sep-26
US
8280475
28-Jun-27
US
9055901
24-Sep-26
US
7905833
04-Jun-27
US
8565848
25-Apr-27
US
8663109
04-Jun-27
US
7774145
02-Jan-24
US
8915849
04-Aug-23
US
8000901
01-Aug-23
US
8311749
01-Aug-23
US
8321149
01-Aug-23
US
8275437
24-Jul-27
US
8986209
22-Jun-24
US
8845536
10-Jul-26
US
8160669
01-Jun-27
US
8788007
19-Feb-24
US
7640048
08-May-27
US
8750955
25-Apr-27
US
8231531
25-Apr-27
US
7857760
25-Apr-27
US
8313434
29-Aug-29
US
7899511
25-Jun-25
US
7901354
25-Jun-25
US
7771352
25-Jun-25
US
9155496
04-Sep-28
US
7613491
20-Feb-28
US
8543184
14-Apr-26





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
8064977
14-Apr-26
US
8133178
07-Jan-28
US
8968198
26-Jun-27
US
8774886
08-Nov-30
US
8532730
04-Oct-31
US
8364231
04-Jun-30
US
8626257
24-Nov-26
US
8447376
26-Nov-29
US
8425416
22-Mar-30
US
8364230
31-May-30
US
9037210
11-Oct-27
US
7775975
28-Nov-26
US
8911367
14-Aug-30
US
7615007
25-Jan-27
US
8562528
12-Jul-30
US
8298142
28-Nov-26
US
8449464
21-May-29
US
8478377
31-Oct-29
US
8275438
21-Apr-29
US
8425417
18-Oct-29
US
8364229
01-Jan-29
US
8562558
26-Sep-29
US
8560039
30-Dec-31
US
9339222
20-Jul-30
US
8417312
14-Jan-32
US
9135402
01-Jan-33
US
8290559
04-Aug-31
US
9339238
22-Nov-28
US
9149233
12-Feb-30
US
9149234
04-Feb-29
US
9143569
19-May-34
US
9020572
20-Feb-29
US
8591455
22-Sep-32
US
8229535
08-Aug-30
US
8583204
27-Mar-31
US
8954128
27-Mar-29
US
8682408
27-Mar-31
US
9173607
27-Mar-29
US
9173606
27-Mar-29
US
8396528
09-Dec-31
US
8862197
25-Mar-28





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
US
8828201
27-Dec-30
US
9131885
15-Apr-34
US
9237864
23-Mar-34
US
9041730
20-Feb-34
US
9320466
01-Jul-30
US
9149220
12-Apr-33
US
9336353
23-Jan-35
US
9241631
25-Mar-34
US
9247878
26-Oct-31
US
8844007
20-Jul-32
US
9028410
09-Apr-33
US
9002390
06-Jun-33
US
9119528
28-Jul-33
US
9119529
07-Jun-33
US
9211092
31-Oct-33
US
9351677
08-Mar-32
US
8844057
04-Jan-33
US
9258350
09-Jan-33
US
D704632
13-May-28
AU
2013288981
03-Jul-33
BE
1414504
26-Jul-22
BE
1011425
03-Mar-18
CH
1414504
26-Jul-22
CH
1011425
03-Mar-18
DE
60209498.4
26-Jul-22
DE
69837709.5
03-Mar-18
DE
602004046018.4
14-Aug-26
DE
602004028164.6-08
07-Dec-24
DE
60200539361.7
24-Feb-25
DE
602004044481.2
03-Dec-24
DE
602004047835.0
03-Dec-24
DE
602004044933.4
03-Dec-24
DE
602007036901.0
02-Oct-27
DE
602007041308.7
02-Oct-27
DE
602005039381.1
13-Jul-25
DE
602012002705.3
08-Jun-32
DE
602005033170.0
13-Jul-25
DE
602005042896.8
13-Jul-25
DE
602005046801.3
13-Jul-25
DE
602005044722.9
13-Jul-25
DE
602005044682.6
13-Jul-25





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
DE
602005843272.8
13-Jul-25
DE
602005042738.4
13-Jul-25
DE
602005041872.5
13-Jul-25
DE
602005042739.2
13-Jul-25
DE
602005046111.6
13-Jul-25
DE
602005045933.2
13-Jul-25
DE
602006041473.0
10-Mar-26
DE
602007040957.8
09-Oct-28
DE
602006047376.1
20-Jun-26
DE
2517623
20-Jun-26
DE
60200604847
20-Jun-26
DE
602006026372.4
22-Feb-26
DE
602006043748.2
22-Feb-26
DE
602007038343.9
21-Sep-27
DE
602008033440.6
25-Mar-28
DK
1414504
26-Jul-22
DK
1011425
03-Mar-18
EP
1414504
26-Jul-22
EP
1411823
26-Jul-22
EP
1011425
03-Mar-18
EP
1624908
19-May-24
EP
1711791
08-Dec-24
EP
2316331
08-Dec-24
EP
1711802
07-Dec-24
EP
1711802
 
EP
1718350
24-Feb-25
EP
1718350
24-Feb-25
EP
2256493
03-Dec-24
EP
2239567
03-Dec-24
EP
2239567
03-Dec-24
EP
2239566
03-Dec-24
EP
2069772
02-Oct-27
EP
2767826
02-Oct-27
EP
2767826
02-Oct-27
EP
1776036
13-Jul-25
EP
1776036
13-Jul-25
EP
2532305
08-Jun-32
EP
1804650
13-Jul-25
EP
2322094
13-Jul-25
EP
2335584
13-Jul-25
EP
2335584
13-Jul-25





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
EP
2329770
13-Jul-25
EP
2329770
13-Jul-25
EP
2335582
13-Jul-25
EP
2322094
13-Jul-25
EP
2332466
13-Jul-25
EP
2335586
13-Jul-25
EP
2327362
13-Jul-25
EP
2335587
13-Jul-25
EP
2335587
13-Jul-25
EP
2335583
13-Jul-25
EP
2327984
13-Jul-25
EP
1855588
10-Mar-26
EP
2004796
17-Jan-27
EP
2532302
20-Jun-26
EP
2517623
20-Jun-26
EP
2499969
20-Jun-26
EP
1986543
22-Feb-26
EP
2407094
22-Feb-26
EP
2407094
22-Feb-26
EP
1986543
22-Feb-26
EP
2091409
21-Sep-27
EP
2129285
25-Mar-28
ES
2259091
26-Jul-22
ES
2286848
03-Mar-18
FR
1414504
26-Jul-22
FR
1011425
03-Mar-18
FR
1624908
19-May-24
FR
1711791
14-Aug-26
FR
1711802
07-Dec-24
FR
1718350
24-Feb-25
FR
2256493
03-Dec-24
FR
2239567
03-Dec-24
FR
2239566
03-Dec-24
FR
2069772
02-Oct-27
FR
1776036
13-Jul-25
FR
2532305
08-Jun-32
FR
1804650
13-Jul-25
FR
2322094
13-Jul-25
FR
2335584
13-Jul-25
FR
2329770
13-Jul-25
FR
2335582
13-Jul-25





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
FR
2332466
13-Jul-25
FR
2335586
13-Jul-25
FR
2327362
13-Jul-25
FR
2335587
13-Jul-25
FR
2335583
13-Jul-25
FR
2327984
13-Jul-25
FR
1855588
10-Mar-26
FR
2532302
20-Jun-26
FR
2517623
20-Jun-26
FR
2499969
20-Jun-26
FR
1986543
22-Feb-26
FR
2407094
22-Feb-26
FR
2091409
21-Sep-27
FR
2129285
25-Mar-28
GB
1414504
26-Jul-22
GB
1011425
03-Mar-18
GB
1624908
19-May-24
GB
1711791
14-Aug-26
GB
1711802
07-Dec-24
GB
1718350
24-Feb-25
GB
2256493
03-Dec-24
GB
2239567
03-Dec-24
GB
2239566
03-Dec-24
GB
2069772
02-Oct-27
GB
1776036
13-Jul-25
GB
2532305
08-Jun-32
GB
1804650
13-Jul-25
GB
2322094
13-Jul-25
GB
2335584
13-Jul-25
GB
2329770
13-Jul-25
GB
2335582
13-Jul-25
GB
2332466
13-Jul-25
GB
2335586
13-Jul-25
GB
2327362
13-Jul-25
GB
2335587
13-Jul-25
GB
2335583
13-Jul-25
GB
2327984
13-Jul-25
GB
1855588
10-Mar-26
GB
2532302
20-Jun-26
GB
2517623
20-Jun-26
GB
2499969
20-Jun-26





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
GB
1986543
22-Feb-26
GB
2407094
22-Feb-26
GB
2091409
21-Sep-27
GB
2129285
25-Mar-28
IE
1414504
26-Jul-22
IE
1011425
03-Mar-18
IE
2091409
21-Sep-27
IE
2129285
25-Mar-28
IT
69560/BE/2006
26-Jul-22
IT
1011425
03-Mar-18
IT
1624908
19-May-24
IT
71918/BE/2010
07-Dec-24
IT
79217/BE/2010
03-Dec-24
JP
4295615
26-Jul-22
JP
4124827
03-Mar-18
JP
4317519
20-May-23
JP
5037128
27-Jul-24
JP
4708342
21-Jul-24
JP
4786653
13-Jul-25
JP
4870075
13-Jul-25
JP
5161341
13-Jul-25
JP
5138819
13-Jul-25
JP
5306521
13-Jul-25
JP
5646659
13-Jul-25
LI
1011425
03-Mar-18
LU
1414504
26-Jul-22
LU
1011425
03-Mar-18
NL
1414504
26-Jul-22
NL
1011425
03-Mar-18
NL
2239567
03-Dec-24
NL
2335584
13-Jul-25
NL
2335583
13-Jul-25
NL
2327984
13-Jul-25
NL
E2532302
20-Jun-26
NL
2517623
20-Jun-26
SE
1414504
26-Jul-22
SE
1011425
03-Mar-18
SE
2335584
13-Jul-25
SE
2335583
13-Jul-25
SE
2327984
13-Jul-25
SE
2532302
20-Jun-26





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Ctry
Patent No.
Expiration
SE
2517623
20-Jun-26







PATENT APPLICATIONS


Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
14/341468
25-Jul-14
2014-0335343
13-Nov-14
United States
Published
14/619651
11-Feb-15
2015-0157248
11-Jun-15
[***]
[***]
[***]
[***]
 
 
United States
Allowed
14/553382
25-Nov-14
2015-0087943
26-Mar-15
United States
Published
14/875539
05-Oct-15
2016-0022186
28-Jan-16
United States
Appealed
14/290842
29-May-14
2014-0275900
18-Sep-14
United States
Published
14/529034
30-Oct-14
2015-0057514
26-Feb-15
United States
Pending
14/014216
29-Aug-13
2014-0001042
02-Jan-14
United States
Published
14/283123
20-May-14
2014-0257067
11-Sep-14
United States
Published
13/181341
12-Jul-11
2011-0270062
03-Nov-11
United States
Allowed
13/439671
04-Apr-12
2012-0245855
27-Sep-12
United States
Published
13/439701
04-Apr-12
2012-0203467
09-Aug-12
United States
Published
13/439675
04-Apr-12
2012-0323100
20-Dec-12
United States
Published
14/148512
06-Jan-14
2014-0121989
01-May-14
United States
Published
14/746760
22-Jun-15
2015-0289819
15-Oct-15
United States
Published
13/175392
01-Jul-11
2011-0263958
27-Oct-11
United States
Published
12/253125
16-Oct-08
2009-0043525
12-Feb-09
United States
Pending
12/253064
16-Oct-08
2009-0043182
12-Feb-09
United States
Allowed
12/731965
25-Mar-10
2010-0179401
15-Jul-10
United States
Pending
13/092538
22-Apr-11
2011-0201910
18-Aug-11
United States
Published
14/830568
19-Aug-15
2015-0351683
10-Dec-15
United States
Published
14/300137
09-Jun-14
2014-0288494
25-Sep-14
United States
Published
13/885604
15-May-13
2014-0039383
06-Feb-14
United States
Published
14/063753
25-Oct-13
2014-0052091
20-Feb-14
United States
Published
14/063790
25-Oct-13
2014-0052092
20-Feb-14
United States
Published
14/063811
25-Oct-13
2014-0052093
20-Feb-14
United States
Published
14/144360
30-Dec-13
2014-0128803
08-May-14
United States
Published
14/063941
25-Oct-13
2014-0052095
20-Feb-14
United States
Published
14/063937
25-Oct-13
2014-0052094
20-Feb-14
United States
Published
14/144373
30-Dec-13
2014-0114278
24-Apr-14
[***]
[***]
[***]
[***]
 
 
United States
Allowed
13/863204
15-Apr-13
2013-0231542
05-Sep-13
United States
Published
12/748024
26-Mar-10
2010-0185070
22-Jul-10
United States
Published
14/144536
30-Dec-13
2014-0128702
08-May-14





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
14/144531
30-Dec-13
2014-0114159
24-Apr-14
United States
Published
14/266408
30-Apr-14
2014-0235982
21-Aug-14
United States
Published
13/086160
13-Apr-11
2011-0190614
04-Aug-11
United States
Published
14/163346
24-Jan-14
2014-0142405
22-May-14
United States
Published
14/924030
27-Oct-15
2016-0051173
25-Feb-16
United States
Published
13/893237
13-May-13
2013-0255570
03-Oct-13
United States
Pending
12/728060
19-Mar-10
2010-0191082
29-Jul-10
United States
Published
14/743777
18-Jun-15
2015-0282741
08-Oct-15
United States
Published
14/296735
05-Jun-14
2014-0288403
25-Sep-14
United States
Published
13/547952
12-Jul-12
2012-0277562
01-Nov-12
United States
Allowed
11/078072
10-Mar-05
2006-0020191
26-Jan-06
United States
Published
12/749981
30-Mar-10
2010-0185069
22-Jul-10
United States
Published
14/590483
06-Jan-15
2015-0148638
28-May-15
United States
Published
14/860602
21-Sep-15
2016-0008029
14-Jan-16
United States
Published
14/923350
26-Oct-15
2016-0045145
18-Feb-16
United States
Published
11/439630
23-May-06
2006-0270923
30-Nov-06
United States
Published
11/503367
10-Aug-06
2007-0027370
01-Feb-07
[***]
[***]
[***]
[***]
 
 
United States
Published
14/281697
19-May-14
2014-0303465
09-Oct-14
United States
Published
14/181434
14-Feb-14
2014-0161969
12-Jun-14
United States
Published
13/903609
28-May-13
2013-0267808
10-Oct-13
United States
Published
14/144523
30-Dec-13
2014-0114158
24-Apr-14
United States
Published
14/283153
20-May-14
2014-0257065
11-Sep-14
United States
Published
14/842276
01-Sep-15
2015-0374270
31-Dec-15
United States
Published
13/951358
25-Jul-13
2013-0310670
21-Nov-13
United States
Published
14/293298
02-Jun-14
2014-0288402
25-Sep-14
United States
Published
14/552398
24-Nov-14
2015-0087942
26-Mar-15
United States
Published
14/256716
18-Apr-14
2014-0213869
31-Jul-14
United States
Published
13/720227
19-Dec-12
2013-0123596
16-May-13
[***]
[***]
[***]
[***]
 
 
United States
Published
14/072659
05-Nov-13
2014-0058235
27-Feb-14
United States
Published
13/732848
02-Jan-13
2013-0131478
23-May-13
United States
Published
14/145416
31-Dec-13
2014-0128704
08-May-14
United States
Published
14/145404
31-Dec-13
2014-0128703
08-May-14
United States
Published
13/963698
09-Aug-13
2013-0321426
05-Dec-13
United States
Published
13/963416
09-Aug-13
2013-0324824
05-Dec-13
United States
Published
14/508990
07-Oct-14
2015-0025346
22-Jan-15
United States
Published
14/887232
19-Oct-15
2016-0038065
11-Feb-16
United States
Allowed
12/869996
27-Aug-10
2010-0324403
23-Dec-10
United States
Published
14/576103
18-Dec-14
2015-0119666
30-Apr-15
United States
Published
13/742178
15-Jan-13
2013-0150692
13-Jun-13





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
12/258325
24-Oct-08
2009-0192722
30-Jul-09
United States
Published
13/473206
16-May-12
2012-0259191
11-Oct-12
United States
Published
13/899905
22-May-13
2013-0253418
26-Sep-13
United States
Published
14/144424
30-Dec-13
2014-0114154
24-Apr-14
United States
Appealed
12/880015
10-Sep-10
2010-0331656
30-Dec-10
United States
Pending
12/628095
30-Nov-09
2010-0096259
22-Apr-10
United States
Published
14/517663
17-Oct-14
2015-0038815
05-Feb-15
United States
Published
14/517718
17-Oct-14
2015-0112174
23-Apr-15
United States
Published
14/742137
17-Jun-15
2015-0282750
08-Oct-15
United States
Published
14/861963
22-Sep-15
2016-0007897
14-Jan-16
United States
Published
14/952467
25-Nov-15
2016-0083768
24-Mar-16
United States
Published
14/952317
25-Nov-15
2016-0073939
17-Mar-16
United States
Published
14/483092
10-Sep-14
2014-0378793
25-Dec-14
United States
Published
14/960011
04-Dec-15
2016-0081600
24-Mar-16
United States
Published
12/748069
26-Mar-10
2010-0261987
14-Oct-10
United States
Published
14/144489
30-Dec-13
2014-0114161
24-Apr-14
United States
Published
14/960127
04-Dec-15
2016-0081632
24-Mar-16
United States
Published
14/971886
16-Dec-15
2016-0101232
14-Apr-16
United States
Published
14/098388
05-Dec-13
2014-0094673
03-Apr-14
United States
Published
14/098366
05-Dec-13
2014-0091940
03-Apr-14
United States
Published
14/098383
05-Dec-13
2014-0091941
03-Apr-14
United States
Published
14/716590
19-May-15
2015-0253334
10-Sep-15
United States
Published
14/971902
16-Dec-15
2016-0103604
14-Apr-16
United States
Published
14/973403
17-Dec-15
2016-0100807
14-Apr-16
United States
Published
12/770618
29-Apr-10
2011-0004085
06-Jan-11
United States
Published
12/829264
01-Jul-10
2011-0024307
03-Feb-11
United States
Published
14/057720
18-Oct-13
2014-0046148
13-Feb-14
United States
Published
12/829337
01-Jul-10
2011-0024043
03-Feb-11
United States
Published
14/155814
15-Jan-14
2014-0123893
08-May-14
United States
Published
14/451332
04-Aug-14
2014-0343386
20-Nov-14
United States
Allowed
12/893850
29-Sep-10
2011-0077490
31-Mar-11
United States
Published
14/968643
14-Dec-15
2016-0095542
07-Apr-16
[***]
[***]
[***]
[***]
 
 
United States
Published
13/446848
13-Apr-12
2012-0265035
18-Oct-12
United States
Published
13/446983
13-Apr-12
2012-0265037
18-Oct-12
United States
Published
14/144276
30-Dec-13
2014-0114153
24-Apr-14
United States
Published
14/144343
30-Dec-13
2014-0114156
24-Apr-14
United States
Published
14/860392
21-Sep-15
2016-0018246
21-Jan-16
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
United States
Published
14/956210
01-Dec-15
2016-0073941
17-Mar-16





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
13/446866
13-Apr-12
2012-0265036
18-Oct-12
United States
Published
14/959946
04-Dec-15
2016-0081599
24-Mar-16
United States
Published
13/247856
28-Sep-11
2012-0078071
29-Mar-12
United States
Published
14/938712
11-Nov-15
2016-0058353
03-Mar-16
United States
Published
14/341140
25-Jul-14
2014-0337944
13-Nov-14
United States
Published
14/959927
04-Dec-15
2016-0088428
24-Mar-16
United States
Published
14/960032
04-Dec-15
2016-0088670
24-Mar-16
United States
Published
13/594602
24-Aug-12
2013-0053665
28-Feb-13
United States
Published
13/594734
24-Aug-12
2013-0053666
28-Feb-13
United States
Published
13/566678
03-Aug-12
2013-0035575
07-Feb-13
United States
Published
13/566874
03-Aug-12
2013-0035865
07-Feb-13
United States
Published
13/566844
03-Aug-12
2013-0035871
07-Feb-13
United States
Published
13/826372
14-Mar-13
2013-0267811
10-Oct-13
United States
Published
13/830540
14-Mar-13
2013-0267813
10-Oct-13
United States
Published
13/829722
14-Mar-13
2013-0267812
10-Oct-13
United States
Published
14/976558
21-Dec-15
2016-0106349
21-Apr-16
United States
Allowed
13/796185
12-Mar-13
2013-0245401
19-Sep-13
United States
Published
13/796642
12-Mar-13
2013-0245981
19-Sep-13
United States
Published
13/801445
13-Mar-13
2014-0012510
09-Jan-14
United States
Published
13/802424
13-Mar-13
2014-0012511
09-Jan-14
United States
Published
13/802237
13-Mar-13
2014-0012117
09-Jan-14
United States
Published
13/802317
13-Mar-13
2014-0012118
09-Jan-14
United States
Published
14/940070
12-Nov-15
2016-0066843
10-Mar-16
United States
Appealed
13/624727
21-Sep-12
2013-0078912
28-Mar-13
United States
Published
13/624812
21-Sep-12
2013-0076532
28-Mar-13
United States
Allowed
13/624808
21-Sep-12
2013-0076531
28-Mar-13
United States
Published
14/968695
14-Dec-15
2016-0100444
07-Apr-16
United States
Published
14/968717
14-Dec-15
2016-0100445
07-Apr-16
[***]
[***]
[***]
[***]
 
 
United States
Published
13/747746
23-Jan-13
2014-0005508
02-Jan-14
United States
Published
14/567293
11-Dec-14
2015-0090589
02-Apr-15
United States
Appealed
13/836260
15-Mar-13
2014-0005509
02-Jan-14
United States
Published
13/789279
07-Mar-13
2014-0005505
02-Jan-14
United States
Published
13/827119
14-Mar-13
2014-0278189
18-Sep-14
[***]
[***]
[***]
[***]
 
 
United States
Published
14/720668
22-May-15
2015-0250429
10-Sep-15
United States
Appealed
13/788375
07-Mar-13
2013-0325352
05-Dec-13
United States
Published
13/789339
07-Mar-13
2013-0325504
05-Dec-13
United States
Pending
13/789341
07-Mar-13
2013-0321425
05-Dec-13
United States
Published
14/952687
25-Nov-15
2016-0078190
17-Mar-16
United States
Allowed
13/827577
14-Mar-13
2014-0273821
18-Sep-14





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
13/830330
14-Mar-13
2014-0266785
18-Sep-14
United States
Published
14/142677
27-Dec-13
2014-0266776
18-Sep-14
United States
Published
14/956105
01-Dec-15
2016-0081551
24-Mar-16
United States
Published
14/956117
01-Dec-15
2016-0081586
24-Mar-16
United States
Published
13/733810
03-Jan-13
2014-0188402
03-Jul-14
United States
Published
14/523247
24-Oct-14
2015-0046124
12-Feb-15
United States
Published
14/523323
24-Oct-14
2015-0046113
12-Feb-15
[***]
[***]
[***]
[***]
 
 
United States
Published
13/790281
08-Mar-13
2014-0129151
08-May-14
United States
Published
14/065847
29-Oct-13
2014-0128837
08-May-14
United States
Published
13/842679
15-Mar-13
2014-0184422
03-Jul-14
United States
Published
13/843382
15-Mar-13
2014-0184423
03-Jul-14
United States
Published
14/144532
30-Dec-13
2014-0187890
03-Jul-14
United States
Published
14/945263
18-Nov-15
2016-0073879
17-Mar-16
United States
Published
14/945327
18-Nov-15
2016-0066867
10-Mar-16
United States
Published
14/945363
18-Nov-15
2016-0066868
10-Mar-16
United States
Published
14/945176
18-Nov-15
2016-0073880
17-Mar-16
United States
Published
14/945285
18-Nov-15
2016-0066866
10-Mar-16
United States
Published
14/142365
27-Dec-13
2014-0187889
03-Jul-14
United States
Published
14/142608
27-Dec-13
2014-0188398
03-Jul-14
United States
Published
13/836530
15-Mar-13
2014-0275896
18-Sep-14
United States
Published
14/841368
31-Aug-15
2015-0366494
24-Dec-15
United States
Published
13/779607
27-Feb-13
2014-0094671
03-Apr-14
United States
Published
14/543644
17-Nov-14
2015-0080691
19-Mar-15
United States
Published
14/841446
31-Aug-15
2015-0366491
24-Dec-15
United States
Published
13/789371
07-Mar-13
2014-0088389
27-Mar-14
[***]
[***]
[***]
[***]
 
 
United States
Published
13/504858
27-Apr-12
2012-0215087
23-Aug-12
United States
Allowed
13/661393
26-Oct-12
2013-0109944
02-May-13
United States
Published
13/785384
05-Mar-13
2013-0231543
05-Sep-13
[***]
[***]
[***]
[***]
 
 
United States
Published
13/780808
28-Feb-13
2014-0107450
17-Apr-14
United States
Published
14/963065
08-Dec-15
2016-0089065
31-Mar-16
United States
Published
14/962972
08-Dec-15
2016-0089068
31-Mar-16
United States
Published
14/250341
10-Apr-14
2014-0213866
31-Jul-14
United States
Published
14/964433
09-Dec-15
2016-0113556
28-Apr-16
United States
Allowed
13/734576
04-Jan-13
2014-0095577
03-Apr-14
United States
Published
13/734639
04-Jan-13
2014-0096264
03-Apr-14
United States
Published
14/659263
16-Mar-15
2015-0289821
15-Oct-15
United States
Published
14/659500
16-Mar-15
2015-0289823
15-Oct-15
United States
Allowed
14/505451
02-Oct-14
2015-0108185
23-Apr-15





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
14/533943
05-Nov-14
2015-0123810
07-May-15
United States
Published
14/534054
05-Nov-14
2015-0123811
07-May-15
United States
Published
14/534061
05-Nov-14
2015-0123813
07-May-15
United States
Published
14/534057
05-Nov-14
2015-0123812
07-May-15
United States
Published
14/962330
08-Dec-15
2016-0095148
31-Mar-16
United States
Published
14/962370
08-Dec-15
2016-0088372
24-Mar-16
United States
Published
14/962907
08-Dec-15
2016-0089066
31-Mar-16
United States
Published
14/569512
12-Dec-14
2015-0164391
18-Jun-15
United States
Published
14/974865
18-Dec-15
2016-0120448
05-May-16
[***]
[***]
[***]
[***]
 
 
United States
Published
14/717643
20-May-15
2015-0351670
10-Dec-15
United States
Published
14/717904
20-May-15
2015-0351671
10-Dec-15
United States
Published
14/717965
20-May-15
2015-0351672
10-Dec-15
United States
Published
14/717967
20-May-15
2015-0351673
10-Dec-15
United States
Published
14/525622
28-Oct-14
2015-0119655
30-Apr-15
United States
Published
14/526254
28-Oct-14
2015-0119668
30-Apr-15
United States
Published
14/526225
28-Oct-14
2015-0118668
30-Apr-15
United States
Published
14/526236
28-Oct-14
2015-0120317
30-Apr-15
United States
Published
14/526287
28-Oct-14
2015-0118658
30-Apr-15
United States
Published
14/539890
12-Nov-14
2015-0130633
14-May-15
United States
Published
14/539952
12-Nov-14
2015-0130634
14-May-15
United States
Published
14/539956
12-Nov-14
2015-0135118
14-May-15
United States
Published
14/524919
27-Oct-14
2015-0119667
30-Apr-15
United States
Published
14/307219
17-Jun-14
2015-0025495
22-Jan-15
United States
Published
14/538701
11-Nov-14
2015-0164390
18-Jun-15
United States
Published
14/941435
13-Nov-15
2016-0066826
10-Mar-16
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
United States
Published
14/919528
21-Oct-15
2016-0113594
28-Apr-16
United States
Published
14/919611
21-Oct-15
2016-0113596
28-Apr-16
United States
Published
14/919625
21-Oct-15
2016-0119210
28-Apr-16
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
United States
Published
14/617197
09-Feb-15
2015-0224247
13-Aug-15
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
United States
Published
14/835603
25-Aug-15
2016-0058380
03-Mar-16
United States
Published
14/874188
02-Oct-15
2016-0098539
07-Apr-16
United States
Published
14/874296
02-Oct-15
2016-0098848
07-Apr-16
United States
Published
14/874334
02-Oct-15
2016-0098540
07-Apr-16





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
United States
Published
14/770803
26-Aug-15
2016-0073964
17-Mar-16
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
United States
Published
14/250320
10-Apr-14
2015-0289788
15-Oct-15
United States
Published
14/862079
22-Sep-15
2016-0081597
24-Mar-16
United States
Published
14/975310
18-Dec-15
2016-0113557
28-Apr-16
United States
Published
14/975437
18-Dec-15
2016-0113558
28-Apr-16
United States
Published
14/975444
18-Dec-15
2016-0106350
21-Apr-16
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
WO
Published
PCT/US2015/020778
16-Mar-15
WO 2015156965
15-Oct-15
WO
Published
PCT/US2014/064169
05-Nov-14
WO 2015-069797
14-May-15
WO
Published
PCT/US2014/070104
12-Dec-14
WO 2015094981
25-Jun-15
WO
Published
PCT/US2015/031710
20-May-15
WO 2015187366
10-Dec-15
WO
Published
PCT/US2014/062687
28-Oct-14
WO 2015066051
07-May-15
WO
Published
PCT/US2014/065306
12-Nov-14
WO 2015-073588
21-May-15
WO
Published
PCT/US2014/062465
27-Oct-14
WO 2015065922
07-May-15
WO
Published
PCT/US2014/042741
17-Jun-14
WO 2015-009385
22-Jan-15
WO
Published
PCT/US2014/065082
11-Nov-14
WO 2015-073459
21-May-15
[***]
[***]
[***]
[***]
 
 
WO
Published
PCT/US2015/056775
21-Oct-15
WO 2016-065081
28-Apr-16
WO
Published
PCT/US2014/072113
23-Dec-14
WO 2015122964
20-Aug-15
WO
Published
PCT/US2015/053854
02-Oct-15
WO 2016057343
14-Apr-16
[***]
[***]
[***]
[***]
 
 
WO
Published
PCT/US2015/020796
16-Mar-15
WO 2015156966
15-Oct-15
WO
Published
PCT/US2015/051548
22-Sep-15
WO 2016-049080
31-Mar-16
[***]
[***]
[***]
[***]
 
 





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
Canada
Published
2866153
29-Aug-14
2866153
10-Oct-13
Canada
Published
2867335
12-Sep-14
2867335
16-Jan-14
Canada
Published
2892266
22-May-15
2892266
02-Oct-14
Canada
Published
2882228
13-Feb-15
2882228
08-May-14
Canada
Published
2867334
12-Sep-14
2867334
12-Dec-13
Canada
Published
2885062
13-Mar-15
2885062
15-May-14
Canada
Published
2886791
31-Mar-15
2886791
03-Jul-14
Canada
Published
2881391
06-Feb-15
2881391
03-Apr-14
Canada
Published
2920308
02-Feb-16
2920308
14-May-15
Canada
Published
2924219
22-Mar-16
2924219
25-Jun-15
Canada
Published
2920297
02-Feb-16
2920297
07-May-15
Canada
Published
2910596
27-Oct-15
2910596
22-Jan-15
China
Published
201380016634
25-Sep-14
104394757
04-Mar-15
China
Published
201380022831.2
30-Oct-14
104781820
15-Jul-15
China
Published
201280046113.4
21-Mar-14
103930029
16-Jul-14
China
Published
201480014870.2
14-Sep-15
105408902
16-Mar-16
China
Published
201380057087.X
30-Apr-15
104755019
01-Jul-15
China
Published
201380029760.9
05-Dec-14
104520857
15-Apr-15
China
Published
201380029760.9
30-Jun-15
104885089
02-Sep-15
China
Published
201380050760.7
27-Mar-15
104684477
03-Jun-15
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
European
Community
Appealed
4779357.5
15-Dec-05
1648293
26-Apr-06
European
Community
Allowed
12170100.7
30-May-12
2497420
12-Sep-12





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
European
Community
Allowed
12170103.1
30-May-12
2494921
05-Sep-12
European
Community
Published
12170112.2
30-May-12
2494922
05-Sep-12
European
Community
Published
12170105.6
30-May-12
2497415
12-Sep-12
European
Community
Published
12170606.3
01-Jun-12
2508129
10-Oct-12
European
Community
Published
4778806.2
15-Dec-05
1648298
26-Apr-06
European
Community
Published
6824880.6
21-Jul-08
1991110
02-Oct-12
European
Community
Published
10193216.8
30-Nov-10
2329763
08-Jun-11
European
Community
Allowed
10193217.6
30-Nov-10
2301428
30-Mar-11
European
Community
Published
10164999.4
04-Jun-10
2228642
15-Sep-10
European
Community
Published
7844038.5
07-May-10
2227132
15-Sep-10
European
Community
Published
6816228.8
25-Feb-09
2068699
17-Jun-09
European
Community
Published
11189427.5
16-Nov-11
2433563
28-Mar-12
European
Community
Allowed
10195508.6
16-Dec-10
2335585
22-Jun-11
European
Community
Published
15195173.8
18-Nov-15
3001952
06-Apr-16
European
Community
Allowed
12193934.2
22-Nov-12
2561807
27-Feb-13
European
Community
Published
13156245.6
21-Feb-13
2596747
29-May-13
European
Community
Published
6718980.3
11-Jun-08
1973464
01-Oct-08
European
Community
Published
14184330
10-Sep-14
2829224
28-Jan-15
European
Community
Published
9815214.3
25-Mar-11
2326944
01-Jun-11
European
Community
Published
8843163
19-Apr-10
2203741
07-Jul-10
European
Community
Published
9723677.2
20-Sep-10
2257794
08-Dec-10
European
Community
Published
10794798.8
14-Dec-11
2448486
09-May-12
European
Community
Published
10770372
31-Aug-11
2424435
07-Mar-12
European
Community
Published
10794795.4
12-Dec-11
2448485
09-May-12





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
European
Community
Published
12771436.8
11-Nov-13
2697650
19-Feb-14
European
Community
Published
11833076
26-Apr-13
2621339
07-Aug-13
European
Community
Published
11837040.2
22-May-13
2632334
04-Sep-13
European
Community
Published
12767836.5
05-Nov-13
2693945
12-Feb-14
European
Community
Published
12828853.7
14-Feb-14
2747650
02-Jul-14
European
Community
Published
13717649.1
10-Sep-14
2833782
11-Feb-15
European
Community
Published
13711808.9
09-Sep-14
2825096
21-Jan-15
European
Community
Published
13745489.8
18-Dec-14
2870555
13-May-15
European
Community
Allowed
12833164.2
20-Feb-14
2757951
30-Jul-14
European
Community
Published
13735148.2
18-Dec-14
2866659
06-May-15
European
Community
Published
13735149
18-Dec-14
2866653
06-May-15
European
Community
Published
13742300
18-Dec-14
2866641
06-May-15
European
Community
Published
14706156.8
19-May-15
2973081
20-Jan-16
European
Community
Published
13784079.9
29-Apr-15
2914159
09-Sep-15
European
Community
Published
13730712
18-Dec-14
2856367
08-Apr-15
European
Community
Published
14708172.3
16-Jun-15
2973082
20-Jan-16
European
Community
Published
13818868.5
29-Apr-15
2941191
11-Nov-15
European
Community
Published
13789925.8
06-May-15
2917856
16-Sep-15
European
Community
Published
13821308.7
13-Apr-15
2939158
04-Nov-15
European
Community
Published
13770598.4
25-Feb-15
2900140
05-Aug-15
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
Status
App. No.
Filing Date
Pubn No.
Pubn Date
[***]
[***]
[***]
[***]
 
 
European
Community
Published
14737121.5
20-Oct-15
3022668
25-May-16
[***]
[***]
[***]
[***]
 
 
European
Community
Published
14714784.7
03-Jul-15
2986214
24-Feb-16
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 
[***]
[***]
[***]
[***]
 
 











COPYRIGHTS






--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Description
CR App. No.
Filing Date
CR Reg. No.
Reg. Date
PEDIATRIC 2014: Freedom for Them, Peace of Mind for You [bifold Consumer
Brochure]
1-2206199047
10-Mar-15
TX 8-035-134
16-Mar-15
PEDIATRIC 2014: Stay One Step Ahead [Bifold] - Consumer Brochure
1-2206198601
10-Mar-15
TX 8-035-135
16-Mar-15
PEDIATRIC 2014: Quick Start Guide
1-2209145748
11-Mar-15
TX 8-035-141
16-Mar-15
PEDIATRIC 2014: Dexcom G4 Platinum Pediatric [CGM] User’s Guide
1-2206072011
10-Mar-15
TX 8-035-146
16-Mar-15
COPYRIGHT: SHARE DIRECT IFU - Adult
“Dexcom G4 Platinum CGM Receiver with Share - User’s Guide [Adult]”
1-2231882631
19-Mar-15
TX 8-045-706
24-Mar-15
COPYRIGHT: SHARE DIRECT IFU -
Pediatric “Dexcom G4 Platinum Pediatric CGM Receiver with Share - User’s Guide]
1-2231883028
19-Mar-15
TX 8-118-979
24-Mar-15
G4 [PLATINUM]: SOFTWARE CODE for
G4 [Platinum] Receiver
1-2370542401
08-May-15
TX 8-188-791
08-May-15
DEXCOM SHARE - IFU 2014
1-1993231841
19-Dec-14
TX 8-004-914
09-Jan-15
PEDIATRIC 2014: 7 Simple Steps to Start [Training Checklist]
1-2209145671
11-Mar-15
TX 8-120-318
16-Mar-15
PEDIATRIC 2014: Always There, as They Grow, Wherever They Go [HCP catalog]
1-2206199154
10-Mar-15
TX 8-120-321
16-Mar-15
PEDIATRIC 2014: Stay One Step Ahead [Professional Catalog]
1-2206198769
10-Mar-15
TX 8-120-358
16-Mar-15
COPYRIGHT: 2014 SPRITZ Product
[Software 505 Code]
1-2403335101
20-May-15
TX 8180224
20-May-15
DEXCOM G5 - SOFTWARE Code
1-2403335176
20-May-15
TZu1988066
20-May-15











COPYRIGHT APPLICATIONS


 
SHARE 2014: SHARE design with Stylized A pyramid [color] Work of Visual Art
1-2434988551
01-Jun-15
SHARE 2014: SHARE Icon [color]
1-2434922832
01-Jun-15
SHARE 2014: SHARE Icon [B&W]
1-2434987616
01-Jun-15
SHARE 2014: FOLLOW Icon [color]
1-2434988281
01-Jun-15
SHARE 2014: FOLLOW Icon [B&W]
1-2434988387
01-Jun-15
DEX DEXCOM G5 - Home Screen Completed 2014; 1st Pubn 10/27/2014
1-1993232471
19-Dec-14













--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




TRADEMARKS AND TRADEMARK APPLICATIONS


Country
CaseType
Status
App. No.
Filing date
Patent No.
Reg. Date
Pubn No.
Pubn Date
United Arab Emirates
National TM App
Registered
201614
26-Nov-13
201614
24-Nov-15
2014 237
01-May-14
Argentina
National TM App
Registered
3296047
06-Dec-13
2708564
28-Jan-15
3296047
15-Oct-14
Australia
Madrid Protocol
Registered
A0039070
04-Nov-13
AU 1598703
04-Nov-13
50/2013
27-Mar-14
Bolivia
National TM App
Registered
SM-6793-2013
02-Dec-13
153835-C
20-Aug-14
169229
05-Jun-14
Canada
National TM App
Registered
1626225
10-May-13
916515
06-Oct-15
1626225
22-Oct-14
Switzerland
Madrid Protocol
Registered
A0039070
04-Nov-13
1186618
18-Dec-14
50/2013
02-Jan-14
Chile
National TM App
Registered
1084257
26-Nov-13
1150049
12-Jan-15
1084257
04-Jul-14
China
National TM App
Registered
13890753
10-Jan-14
13890753
28-May-15
13890753
27-Feb-15
Colombia
Madrid Protocol
Registered
A0039070
04-Nov-13
CO 520019
12-Jan-15
WO 1186618
26-Dec-13
Costa Rica
National TM App
Registered
2013-10288
26-Nov-13
236968
28-Jul-14
2014 58
20-May-14
European Community
National TM App
Registered
3955531
28-Jul-04
3955531
30-Sep-05
 
 
Hong Kong
National TM App
Registered
302830185
09-Dec-13
302830185
09-Dec-13
302830185
03-Jan-14
India
National TM App
Registered
2661284
17-Jan-14
2661284
17-Dec-15
2661284
30-Mar-13
Japan
National TM App
Registered
2004-069113
27-Jul-04
4821001
26-Nov-04
 
 
Lebanon
National TM App
Registered
26659
01-Dec-14
161490
05-Dec-14
 
 
Mexico
Madrid Protocol
Registered
A0039070
04-Nov-13
MX 12469566
31-Jul-14
WO 1186618
26-Dec-13
Malaysia
National TM App
Registered
2013062673
22-Nov-13
2013062673
08-Jul-15
2013062673
23-Apr-15
Norway
Madrid Protocol
Registered
A0039070
04-Nov-13
1186618
04-Nov-13
50/2013
02-Jan-14
Philippines
Madrid Protocol
Registered
A0039070
04-Nov-13
2014/15419 6
20-Nov-14
 
 
Qatar
National TM App
Registered
88020
20-Mar-14
88020
17-Dec-16
 
 
Russian Federation
Madrid Protocol
Registered
A0039070
04-Nov-13
1188618
18-Nov-14
 
 
Saudi Arabia
National TM App
Registered
1435006722
13-Feb-14
1435006722
25-Jul-14
1435006722
12-Mar-14
Singapore
Madrid Protocol
Registered
A0039070
04-Nov-13
T132069J
10-Sep-14
045/2014
27-Jun-14
Thailand
National TM App
Registered
918822
26-Nov-13
Kor405572
26-Nov-13
918822
07-Aug-15
Taiwan
National TM App
Registered
102069799
12-Dec-13
1656619
01-Aug-14
 
 
US
National TM App
Registered
78/361731
03-Feb-04
US3895549
21-Dec-10
 
 





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Country
CaseType
Status
App. No.
Filing date
Patent No.
Reg. Date
Pubn No.
Pubn Date
Vietnam
Madrid Protocol
Registered
A0039070
04-Nov-13
1186618
14-Jan-15
 
 
South Africa
National TM App
Registered
2013/33053
26-Nov-13
2013/33053
28-Sep-15
 
 
Peru
National TM App
Allowed
555810
25-Nov-13
209187
02-Apr-14
555810
20-Jan-14
Bangladesh
National TM App
Pending
171002
23-Dec-13
 
 
 
 
Sri Lanka
National TM App
Pending
185060
22-Nov-13
 
 
 
 
Bahrain
Madrid Protocol
Published
A0039070
04-Nov-13
 
 
WO 1186618
26-Dec-13
Brazil
National TM App
Published
840.773.145
24-Jan-14
 
 
2014 77
13-May-14
Indonesia
National TM App
Published
D00.2013.060813
18-Dec-13
 
 
D00.2013.060813
21-Oct-15
Kuwait
National TM App
Published
145692
28-Nov-13
 
 
145692
05-Apr-15
Oman
Madrid Protocol
Published
A0039070
04-Nov-13
 
 
1186618
26-Dec-13




Schedule 3.06


DISCLOSED MATTERS


(a) None.
(b) None.
(c) None.



Schedule 3.14


CAPITALIZATION AND SUBSIDIARIES


Owner
Issuer
Certificate Number(s)
Number of Shares Issued
Class of Stock
Percentage of Outstanding Shares
Type of Entity
DexCom, Inc.
SweetSpot Diabetes Care, Inc.
[***]
[***]
[***]
[***]
Delaware corporation
DexCom, Inc.
DexCom (Canada) Inc.
[***]
[***]
[***]
[***]
Limited company by shares
DexCom, Inc.
DexCom (UK) Limited
[***]
[***]
[***]
[***]
Limited company by shares





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Owner
Issuer
Certificate Number(s)
Number of Shares Issued
Class of Stock
Percentage of Outstanding Shares
Type of Entity
DexCom, Inc.
DexCom AB


[***]
[***]
[***]
[***]
Swedish Private Limited Liability Company
DexCom (UK) Limited
DexCom (UK) Intermediate Holdings Ltd
[***]
[***]
[***]
[***]
Limited company by shares
DexCom (UK) Intermediate Holdings Ltd
DexCom Operating Ltd
[***]
[***]
[***]
[***]
Limited company by shares
DexCom (UK) Intermediate Holdings Ltd
DexCom (UK) Distribution Limited
[***]
[***]
[***]
[***]
Limited company by shares
Platin 1204. GmbH
Nintamed Verwaltungs GmbH
[***]
[***]
[***]
[***]
German Limited Liability Company
Platin 1204. GmbH
Nintamed GmbH & Co. KG
[***]
[***]
[***]
[***]
German Limited Partnership with a Limited Liability Company as a General Partner
DexCom (UK) Intermediate Holdings Ltd.
Platin 1204. GmbH
[***]
[***]
[***]
[***]
German Limited Liability Company
DexCom (UK) Intermediate Holdings Ltd.
Nintamed Handels GmbH
[***]
[***]
[***]
[***]
Austrian Limited Liability Company





--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Owner
Issuer
Certificate Number(s)
Number of Shares Issued
Class of Stock
Percentage of Outstanding Shares
Type of Entity
DexCom (UK) Intermediate Holdings Ltd.
Nintamed Suisse GmbH
[***]
[***]
[***]
[***]
Swiss Limited Liability Company




Schedule 6.01


EXISTING INDEBTEDNESS


None.






--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






Schedule 6.02


EXISTING LIENS




None.






--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.






Schedule 6.08


EXISTING RESTRICTIONS




None.






--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2.    Assignee:        ______________________________

                [and is an Affiliate/Approved Fund of [identify Lender] ]
3.    Borrower:        DexCom, Inc.
4.
Administrative Agent:    JPMorgan Chase Bank, National Association, as the
administrative agent under the Credit Agreement

5.
Credit Agreement:    The $200,000,000 Credit Agreement dated as of June 17, 2016
among DexCom, Inc., the Lenders parties thereto, JPMorgan Chase Bank, National
Association, as Administrative Agent

6.    Assigned Interest:


EXH. A-1

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:
 
 
Title:





ASSIGNEE
[NAME OF ASSIGNEE]
 
By:
 
 
Title:





EXH. A-2

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.








[Consented to and] Accepted:
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By_________________________________
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By________________________________
Title:






EXH. A-3

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




ANNEX 1 TO EXHIBIT A
DEXCOM, INC.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.


1

--------------------------------------------------------------------------------

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.








2

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




EXHIBIT B
OPINION OF COUNSEL FOR THE LOAN PARTIES

See attached.






Ex. B-1

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




EXHIBIT C-1
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 17, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DexCom, Inc., each lender from time to time party thereto and
JPMorgan Chase Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E or IRS Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






Ex. C-1-1

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




EXHIBIT C-2
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 17, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DexCom, Inc., each lender from time to time party thereto and
JPMorgan Chase Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]






Ex. C-2-1

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




EXHIBIT C-3
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of June 17, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DexCom, Inc., each lender from time to time party thereto and
JPMorgan Chase Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]






Ex. C-3-1

--------------------------------------------------------------------------------


[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS AND ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED INFORMATION.




EXHIBIT C-4
FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of June 17, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among DexCom, Inc., each lender from time to time party thereto and
JPMorgan Chase Bank, National Association, as Administrative Agent.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or IRS Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN-E or IRS Form W-8BEN from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


Ex. C-4-1